Exhibit 10.1

Execution Version

ASSET PURCHASE AGREEMENT

BY AND AMONG

ARBOR-CROWLEY, INC.

BUYER,

AZZ INCORPORATED

and

WITT INDUSTRIES, INC.

SELLER

and

MARCY R. WYDMAN

SHAREHOLDER

October 31, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

   Purchase and Sale    1    1.1    Purchased Assets    1    1.2    Assumption
of Specified Liabilities    4    1.3    Non-Assumption of Certain Liabilities   
4    1.4    No Expansion of Third-Party Rights    7

2.

   Closing Consideration; Adjustment; Allocation of Consideration    7    2.1   
Closing Consideration    7    2.2    Adjustment    8    2.3    The Closing    10

3.

   Representations and Warranties of Seller and the Shareholders    10    3.1   
Existence; Good Standing; Corporate Authority; Compliance With Law    10    3.2
   Authorization, Validity and Effect of Agreements    10    3.3    Ownership of
Capital Stock of Seller    11    3.4    Financial Statements    12    3.5   
Absence of Certain Changes or Events    12    3.6    Taxes    13    3.7   
Personal Property    14    3.8    Accounts Receivable    14    3.9    Inventory
   14    3.10    Business Property Rights    14    3.11    Real Property    15
   3.12    Title to Property; Encumbrances; Sufficiency of Purchased Assets   
18    3.13    Licenses and Permits    19    3.14    Compliance with Law    19   
3.15    Litigation    19    3.16    Contracts    19    3.17    Labor Matters   
20    3.18    Employee Plans    21    3.19    Insurance    21    3.20   
Environmental Matters    21    3.21    Customers and Suppliers    22    3.22   
No Brokers    23    3.23    No Other Agreements to Sell the Purchased Assets   
23    3.24    Accuracy of Information    23    3.25    Knowledge    23    3.26
   Disclosure Schedules    23

4.

   Representations and Warranties of AZZ    23    4.1    Existence; Good
Standing; Corporate Authority; Compliance With Law    23    4.2   
Authorization, Validity and Effect of Agreements    24

5.

   Representations and Warranties of Buyer    24    5.1    Existence; Good
Standing; Corporate Authority; Compliance With Law    24    5.2   
Authorization, Validity and Effect of Agreements    25



--------------------------------------------------------------------------------

6.

   Survival of Provisions/Indemnification    26    6.1    Survival of Provisions
   26    6.2    Indemnification by Seller and the Shareholders    26    6.3   
Indemnification by Buyer    27    6.4    Conditions of Indemnification    27   
6.5    Limitations on Indemnification    28    6.6    Payments by AZZ    29

7.

   Other Covenants and Agreements    29    7.1    Restrictive Covenants    29   
   7.1.1    Customer Restriction    29       7.1.2    Non-Raid    29       7.1.3
   Non-Competition    30       7.1.4    Reformation    30       7.1.5   
Injunctive Relief    30    7.2    Consents and Approvals    31    7.3    Public
Announcements    31    7.4    Execution of Additional Documents    31    7.5   
Costs and Expenses    31    7.6    Transfer Taxes    31    7.7    Cooperation on
Tax Matters; Business Records    32    7.8    Allocation of Total Purchase Price
   32    7.9    Proration of Property Taxes    33    7.10    Offer of Employment
   33    7.11    Guaranty of Receivables    34    7.12    Real Estate Covenants
and Conditions    34

8.

   Conditions of Closing    36    8.1    Buyer’s Conditions of Closing    36   
8.2    Seller’s Conditions of Closing    38

9.

   Miscellaneous    39    9.1    Notices    39    9.2    Binding Effect;
Benefits    40    9.3    Entire Agreement    41    9.4    Governing Law    41   
9.5    Counterparts    41    9.6    Headings    41    9.7    Waivers    41   
9.8    Merger of Documents    42    9.9    Incorporation of Exhibits and
Schedules    42    9.10    Severability    42    9.11    Assignability    42   
9.12    Drafting    43    9.13    References    43    9.14    Calendar Days,
Weeks and Months    43    9.15    Gender; Plural and Singular    43    9.16   
Cumulative Rights    43    9.17    No Implied Covenants    43    9.18   
Attorneys’ Fees    43    9.19    Indirect Action    43



--------------------------------------------------------------------------------

Exhibit

 

A    Form of Bill of Sale, Assignment and Assumption Agreement A-1    Form of
Deed B    Form of Escrow Agreement C    Form of Environmental Remediation
Agreement D    Financial Statements E    Form of Receivables Guaranty F    Form
of Real Property Lease G    Form of Opinion from Seller’s and Shareholder’s
legal counsel H    Form of License Agreement I    Form of Employment Agreement J
   Form of Shared Services Agreement K    Form of FIRPTA Certificate L    Form
of Opinion from Buyer’s counsel

Schedule

 

1.1.1    Purchased Assets and Excluded Assets 1.2    Assumed Contracts 3.1   
Existence; Good Standing 3.2    Seller’s and Shareholder’s Third Party Consents
Required 3.3    Ownership of Capital Stock 3.5    Certain Changes of Events 3.6
   Tax Matters 3.7    Condition of Purchased Assets 3.10    Business Property
Rights 3.11    Real Property 3.12    Encumbrances 3.13    Licenses and Permits
3.14    Compliance with Law 3.15    Pending or Threatened Litigation or Claims
3.16    Contracts 3.17    Employment and Labor Agreements 3.18    Employee Plans
3.19    Insurance 3.20    Environmental Matters 3.21    Customers and Suppliers
7.10    Employees of Seller and Annual Compensation Rates

 

i



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made as of November 1, 2006,
by and among ARBOR-CROWLEY, INC., a Delaware corporation (“Buyer”), AZZ
INCORPORATED, a Texas corporation (“AZZ”), WITT INDUSTRIES, INC., a Delaware
corporation (“Seller”), and MARCY R. WYDMAN (the “Shareholder”).

WHEREAS, the Shareholder is the record and beneficial owner of all of the issued
and outstanding capital stock of Seller;

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to acquire from
Seller, all of the Purchased Assets (as such term is hereinafter defined) in
accordance with the terms and conditions hereinafter set forth; and

WHEREAS, AZZ is the sole shareholder of Buyer;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

1. Purchase and Sale.

1.1 Purchased Assets.

1.1.1 On the terms and subject to the conditions contained in this Agreement, at
the Closing (as such term is hereinafter defined), Seller shall sell, assign,
grant, convey, transfer and deliver to Buyer, and Buyer shall purchase and
acquire from Seller, the real property described in clause (xiii) of this
Section 1.1.1 and all of the assets and properties of Seller of every kind,
nature and description (wherever located) used in connection with or relating to
its galvanizing division (the “Galvanizing Division”), except the Excluded
Assets (as such term is hereinafter defined). The assets and properties to be
sold, granted, conveyed, transferred, assigned and delivered by Seller to Buyer
hereunder are hereinafter referred to collectively as the “Purchased Assets.”
Without limiting the generality of the foregoing, the Purchased Assets shall
include, without limitation, the following assets and properties of Seller, in
the case of clauses (i) through (xii) and (xiv), used in connection with or
relating to its Galvanizing Division (except any of the following which are
Excluded Assets):

(i) all accounts, notes, vendor rebate, agency commission, credit card and other
receivables (including, without limitation, amounts due from Seller’s customers
whether recorded as accounts, notes, vendor rebate, agency commission, credit
card or other receivables or reductions in accounts payable) and related
deposits, security or collateral therefor (including, without limitation,
recoverable customer deposits of Seller);

 

1



--------------------------------------------------------------------------------

(ii) all machinery, inventories, inventories of parts, computers, furniture,
furnishings, fixtures, office supplies and equipment, automobiles, trucks,
vehicles, returnable containers, tools and parts, raw materials and work in
process;

(iii) all drawings, blueprints, specifications, designs and data of Seller;

(iv) all technology, know-how, designs, devices, processes, methods, inventions,
drawings, schematics, specifications, standards, trade secrets and other
proprietary information, and all patents and applications therefor;

(v) all right, title and interest of Seller in and to the name “Witt
Galvanizing” and all trademarks and trade names, trademark and trade name
registrations, service marks and service mark registrations, copyrights and
copyright registrations relating specifically to such name, the applications
therefor and the licenses thereto, together with the goodwill and the business
appurtenant thereto;

(vi) all catalogues, brochures, sales literature, promotional material, samples
and other selling material of Seller;

(vii) all books and records and all files, documents, papers, agreements, books
of account and other records pertaining to the Purchased Assets or to Seller’s
business;

(viii) all right, title and interest of Seller under all contracts, agreements,
licenses, leases, sales orders, permits, purchase orders and other commitments
(whether oral or written) by which any of the Purchased Assets are bound or
affected, or to which Seller is a party or by which it is bound, and that Buyer
has requested be assigned to it pursuant to Section 1.2 hereof (the
“Contracts”);

(ix) all lists of past, present and qualified prospective customers of Seller’s
Galvanizing Division;

(x) all goodwill relating to the Purchased Assets or Seller’s Galvanizing
Division as a going concern;

(xi) all governmental, establishment and product licenses and permits,
approvals, license and permit applications and license and permit amendment
applications;

(xii) all claims against third parties, whether or not asserted and whether now
existing or hereafter arising, related to Seller’s Galvanizing

 

2



--------------------------------------------------------------------------------

Division or the Purchased Assets (including, without limitation, all claims
based on any indemnities or warranties in favor of Seller relating to Seller’s
Galvanizing Division or any of the Purchased Assets);

(xiii) all real property owned by Seller, whether or not used in connection with
or relating to the Galvanizing Division, together with all interests in such
real property, all buildings, improvements and other structures located on such
real property, all uses, easements, appurtenant rights and rights-of-way which
benefit such real property and all minerals (including, without limitation, oil,
gas, clay, sand and all other surface or subsurface minerals or materials and
other substances of any nature however mined or severed) (the “Owned Real
Property”); and

(xiv) all other assets and rights of every kind and nature, tangible or
intangible, of Seller, excluding cash on hand.

Without limiting the generality of the foregoing, the Purchased Assets shall,
except for the Excluded Assets listed and denoted as such in Section 1.1.1
hereof, include all assets which are held in connection with, or used or held
for use in the business or operations of, Seller’s Galvanizing Division,
including those set forth in a detailed list of plant and equipment as of the
Balance Sheet Date (as such term is hereinafter defined) prepared from the
accounting records of Seller and attached hereto as Schedule 1.1.1 and denoted
as the Purchased Assets therein, and all such assets of Seller as may have been
acquired by Seller which would be included on a list prepared in like manner
from such accounting records as of the Closing Date, except any such assets
which may have been disposed of since the Balance Sheet Date in the ordinary
course of business.

1.1.2 Anything herein contained to the contrary notwithstanding, the assets of
Seller used solely in connection with or related solely to its Products Division
(other than the Owned Real Property) (collectively the “Excluded Assets”) are
specifically excluded from the Purchased Assets and shall be retained by Seller.
Without limiting the generality of the foregoing, the Excluded Assets are listed
and denoted as such on Schedule 1.1.1 hereof.

1.1.3 Subject to Section 1.1.4 hereof, at the Closing, Seller shall execute and
deliver to Buyer (i) a Bill of Sale, Assignment and Assumption Agreement, in the
form attached hereto as Exhibit A (the “Bill of Sale, Assignment and Assumption
Agreement”), under the terms of which Seller shall sell, grant, convey, assign,
transfer and deliver the Purchased Assets to Buyer, and (ii) such other bills of
sale, deeds, instruments of assignment and other appropriate documents as may be
requested by Buyer in order to carry out the intentions and purposes hereof,
which shall include Limited Deeds in the Form of Exhibit A-1 (the “Deeds”)
conveying the Owned Real Property to Buyer.

1.1.4 Notwithstanding the foregoing, this Agreement shall not constitute an
agreement to assign or transfer any Contract if an assignment or transfer or an

 

3



--------------------------------------------------------------------------------

attempt to make such an assignment or transfer without the consent of a third
party would constitute a breach or violation thereof or affect adversely the
rights of Buyer or Seller thereunder; and any transfer or assignment to Buyer by
Seller of any interest under any such Contract that requires the consent or
approval of a third party shall be made subject to such consent or approval
being obtained. In the event any such consent or approval is not obtained on or
prior to the Closing Date and Buyer waives as of the Closing Date the condition
that such consent or approval be obtained, each of Seller and the Shareholder
shall continue to use all reasonable efforts to obtain any such consent or
approval after the Closing Date until such time as such consent or approval has
been obtained, and each of Seller and the Shareholder will cooperate with Buyer
in any lawful and economically feasible arrangement to provide that Buyer shall
receive the interest of Seller in all benefits under any such Contract,
including without limitation performance by Seller as agent if economically
feasible; provided, however, that Buyer shall undertake to pay or satisfy the
corresponding liabilities for the enjoyment of such benefit to the extent Buyer
would have been responsible therefor hereunder if such consent or approval had
been obtained as of the Closing Date

1.2 Assumption of Specified Liabilities. Upon the terms and subject to the
conditions set forth herein, subject however to Section 1.1.4 and 1.3 hereof,
and as additional consideration for Buyer’s purchase of the Purchased Assets,
Buyer shall, at Closing, assume, and covenant and agree to pay, perform and
discharge when due, only the following liabilities and obligations of Seller
relating to its Galvanizing Division (the “Assumed Liabilities”):

(i) liabilities for accrued vacation and holiday pay for employees of Seller’s
Galvanizing Division who are employed by Buyer immediately after the Closing to
the extent such liabilities are reflected on the Interim Financial Statements
(as such term is hereinafter defined); and

(ii) those liabilities or obligations of Seller relating to its Galvanizing
Division accruing or arising after the Closing Date under the terms of a
Contract or other obligation which is listed on Schedule 1.2 hereof.

Subject to Sections 1.1.4 and 1.3 hereof, at the Closing, Buyer shall execute
and deliver to Seller the Bill of Sale, Assignment and Assumption Agreement
assuming the Assumed Liabilities.

1.3 Non-Assumption of Certain Liabilities. Notwithstanding any other provision
of this Agreement, Buyer shall not assume, and shall not be deemed to have
assumed or be in any way liable for or subject to or have any obligation for or
with respect to, any liabilities or obligations of Seller of any kind, nature or
description whatsoever, except as expressly provided in this Section 1.3 or in
Section 1.2 hereof (the “Excluded Liabilities”). Anything in Section 1.2 hereof
or elsewhere herein to the contrary notwithstanding and without limiting the
generality of the foregoing, Buyer shall not assume, and shall not be deemed to
have assumed or be in any way liable for or

 

4



--------------------------------------------------------------------------------

subject to or have any obligation for or with respect to, any of the following
Excluded Liabilities:

(i) except as specifically provided in Section 1.2(i), any and all claims,
liabilities or obligations that arise, result from, or relate in any way to any
or all employment practices, decisions, actions, or proceedings undertaken by
Seller prior to or on the Closing Date in connection with persons employed or
seeking to be employed, including without limitation any and all claims,
liabilities or obligations that arise out of, result from, or relate to
(a) Employment and Labor Agreements, Employee Policies and Procedures or Plans
(as such terms are hereinafter defined), (b) any National Labor Relations Board
(“NLRB”) proceedings, (c) any other matters arising out of the employment of
people, such as workers’ compensation, wage and hour, safety and health,
employment discrimination, unfunded pension liability for vested and non-vested
employees, vacation accruals, and the like, and (d) any liability, including
without limitation federal and state income tax liability, by reason of Seller’s
failure, through any act or omission prior to or on the Closing Date, to comply
with the requirements of COBRA (as such term is hereinafter defined) with
respect to any “qualified beneficiary” (as defined in COBRA); or

(ii) any and all liabilities or obligations of Seller in respect of (x) any
Taxes (as such term is hereinafter defined) attributable to periods or events
prior to or ending or occurring on the Closing Date, or (y) any Taxes, legal,
accounting, brokerage, finder’s fees, or other expenses of whatsoever kind or
nature incurred by Seller or any partner, affiliate, director, employee or
officer of Seller as a result of the execution of this Agreement or the
consummation of the transactions contemplated hereby; or

(iii) any and all liabilities or obligations of Seller arising out of any
litigation, action, suit or proceeding based upon an event occurring, a
condition existing or a claim arising (x) on or prior to the Closing Date
(including, without limitation, the litigation, actions, suits, proceedings and
claims listed on Schedule 3.15 hereof), or (y) after the Closing Date in the
case of claims, litigation, actions, suits or proceedings in respect of products
sold or services provided by Seller on or prior to the Closing Date and
attributable to acts performed or omitted by Seller on or prior to the Closing
Date; or

(iv) all warranties, liabilities or obligations to customers with respect to the
repair or replacement of any products which have been manufactured, sold or
otherwise provided by Seller on or prior to the Closing Date and which have been
shipped by Seller on or prior to the Closing Date; or

(v) all warranties, liabilities or obligations to customers with respect to the
repair or replacement of any products which have been manufactured, sold or
otherwise provided by Seller on or prior to the Closing Date and which are
shipped by Buyer after the Closing Date; or

 

5



--------------------------------------------------------------------------------

(vi) any and all liabilities or obligations of Seller under any of the Contracts
assigned to Buyer hereunder based upon an event occurring, a condition existing
or a claim arising (x) on or prior to the Closing Date, or (ii) after the
Closing Date in the case of liabilities or obligations thereunder attributable
to acts performed or omitted by Seller on or prior to the Closing Date; or

(vii) any and all liabilities or obligations of Seller arising out of or related
to this Agreement; or

(viii) any and all liabilities or obligations of Seller arising out of or
related to City of Plymouth, Indiana Variable Rate Demand Economic Development
Revenue Bonds, Series 1997 (the “Plymouth Revenue Bonds”); or

(ix) any Release (as such term is hereinafter defined) or threat of Release into
the environment of a Hazardous Material (as such term is hereinafter defined)
attributable to any condition or circumstance, known or unknown, existing or
occurring at or on any real property or premises (1) owned, leased or occupied
by Seller on or prior to the Closing Date, or (2) to which Hazardous Material
has been sent or arranged for shipment by Seller on or prior to the Closing Date
(hereafter an “Environmental Condition”), including without limitation (x) any
suits, causes of action, proceedings, judgments, administrative and judicial
orders arising out of any matter relating to such Environmental Condition,
(y) any liability arising in tort (strict or otherwise) resulting from any such
Environmental Condition, and (z) any required cleanup or full or partial
remediation of such Environmental Condition in accordance with the provisions or
requirements of any Environmental Law (as such term is hereinafter defined),
provided that the level of cleanup is consistent with the prior use of such
property or premises.

As used herein, the term “CERCLA” means the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §9601 et seq., as amended.

As used herein, the term “COBRA” means the provisions of the Code, ERISA and the
Public Health Service Act enacted by Sections 10001 through 10003 of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (P.L. 99-272), including
any subsequent amendments to such provisions.

As used herein, the term “Code” means the Internal Revenue Code of 1986, as
amended.

As used herein, the term “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended.

As used herein, the term “Environmental Laws” shall mean all applicable laws and
regulations (federal, state, and local) relating to pollution or to the
protection of public safety, public health, public welfare, industrial hygiene,
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or

 

6



--------------------------------------------------------------------------------

subsurface strata), including without limitation (i) those laws and regulations
relating to the Release or threatened Release of Hazardous Materials and to the
manufacture, generation, management, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials, (ii) duties or
requirements arising out of common law, and (iii) judicial and administrative
interpretations thereof.

As used herein, the term “Hazardous Material” shall mean (i) any chemicals,
materials, wastes or substances that are defined, regulated, determined or
identified as toxic or hazardous in any Environmental Law (including, without
limitation, substances defined as “hazardous substances,” “hazardous materials,”
or “hazardous waste,” “pollutant or contaminant,” “petroleum” or “natural gas
liquids” in CERCLA, the Hazardous Materials Transportation Act, the Resource
Conservation and Recovery Act, or comparable state and local statutes or in the
regulations adopted pursuant to said statutes), and (ii) any asbestos,
polychlorinated biphenyls, urea formaldehyde, lead based paint, petroleum,
petroleum products, oil, solid waste, pollutants, and other contaminants
(whether or not regulated under any Environmental Law).

As used herein, the term “Release” shall mean emitting, depositing, leaking,
spilling, pumping, pouring, emptying, discharging, injecting, escaping,
leaching, dumping or disposing.

As used herein, the terms “Tax” or “Taxes” means all federal, foreign, state,
county, local or other net or gross income, gross receipts, sales, use,
transfer, transfer gains, ad valorem, value-added, franchise, production,
severance, windfall profit, withholding, payroll, employment, excise or similar
taxes, assessments, duties, fees, levies or other governmental charges (together
with any interest thereon, any penalties, additions to tax or additional amounts
with respect thereto and any interest in respect of such penalties, additions or
additional amounts).

1.4 No Expansion of Third-Party Rights. The assumption by Buyer of any
liabilities of Seller hereunder shall in no way expand the rights or remedies of
any third party against Buyer as compared to the rights and remedies that such
third party would have had against Seller had Buyer not assumed such
liabilities. Without limiting the generality of the preceding sentence, the
assumption by Buyer of such liabilities shall not create any third-party
beneficiary rights.

2. Closing Consideration; Adjustment; Allocation of Consideration.

2.1 Closing Consideration. The total consideration for the Purchased Assets
shall consist of the following payments:

2.1.1 At the Closing, Buyer shall pay to Seller an amount equal to
$12,150,000.00, as adjusted pursuant to this Section 2.1.1, less the Deposit (as
defined in Section 2.1.2, (the “Initial Payment”). The Initial Payment shall be
made by wire transfer to an account or accounts designated by Seller by written
notice to Buyer given at least two (2) business days prior to the Closing Date.
Seller shall deliver to Buyer an estimated balance sheet of the Seller as of the
last

 

7



--------------------------------------------------------------------------------

day of the calendar month preceding the month in which the Closing Date occurs
(the “Estimated Balance Sheet”), such balance sheet to be prepared in accordance
with generally accepted accounting principles. If the excess of the total assets
reflected on the Estimated Balance Sheet over the value of the Excluded Assets
reflected on the Estimated Balance Sheet (the “Purchased Assets Value”) is
greater than $8,802,000.00, the Initial Payment shall be increased by the amount
by which the Purchased Assets Value is greater than $8,802,000.00. If the
Purchased Assets Value is less than $8,802,000.00, the Initial Payment shall be
decreased by the amount by which the Purchased Assets Value is less than
$8,802,000.00.

2.1.2 (a) At the Closing, Buyer also shall deposit $715,000.00 (such amount, the
“Deposit”) with U.S. Bank, N.A., as escrow agent (the “Escrow Agent”), which
amount shall be held and disposed of pursuant to the terms of this Agreement and
an Escrow Agreement in substantially the form attached hereto as Exhibit B (the
“Escrow Agreement”).

(b) For United States federal income tax purposes (and any relevant state or
local income, franchise or sales and use taxes purposes), (x) Seller and Buyer
shall (x) treat all amounts deposited into the Escrow Fund as the property of
Buyer on the date such amounts are deposited into the Escrow Fund, (y) Buyer
shall report and pay any Taxes due and payable on any income earned on or with
respect to the funds deposited in the Escrow Fund and (z) upon payment of funds
from the Escrow Fund to Seller, Seller shall treat such funds as proceeds from
the sale of Purchased Assets.

2.1.3 At the Closing, Buyer and Shareholder shall execute an Environmental
Remediation Agreement in the form attached hereto as Exhibit C (the “Remediation
Agreement”), pursuant to which Shareholder shall be responsible for
(i) environmental remediation of the Owned Real Property located at Muncie,
Indiana (the “Muncie Property”), and (ii) obtaining a Covenant Not to Sue from
the State of Indiana Governor’s office concerning the Muncie Property (the
“Covenant Not to Sue”).

2.2 Adjustment.

2.2.1 Within 90 days after the Closing Date, Seller shall deliver to Buyer
financial statements for Seller as of the Closing Date which have been prepared
in accordance with, and reflect all audit adjustments (regardless of amounts or
materiality and whether or not waived in prior periods) required by, generally
accepted accounting principles applied consistently with Seller’s prior
financial statements and audited by Barnes Dennig & Company, Ltd. (the “Audited
Financial Statements”). The balance sheet in the Audited Financial Statements
shall separately list the assets and liabilities of the Galvanizing Division and
the Products Division. At the time the audited financial statements are
delivered to Seller, Seller shall make available to Buyer copies of the work
papers and back-up materials used by Seller’s independent accounting firm in
preparing the Audited

 

8



--------------------------------------------------------------------------------

Financial Statements and such other documents as Buyer may reasonably request in
connection with its review of the Audited Financial Statements. The fees and
expenses payable to Barnes Dennig & Company, Ltd. shall be paid 50% by Seller
and the Shareholder (jointly and severally) and 50% by Buyer.

2.2.2 Within 30 days after Buyer’s receipt of the Audited Financial Statements,
Buyer shall review the Audited Financial Statements and notify Seller in writing
whether or not Buyer accepts the Audited Financial Statements. If Buyer accepts
the Audited Financial Statements, the Audited Financial Statements shall become
final and binding on all parties.

2.2.3 If Buyer in good faith objects to any item set forth on the Audited
Financial Statements, Buyer shall give notice thereof to Seller in writing
within 30 days after receipt of the Audited Financial Statements, specifying in
reasonable detail the nature and extent of such disagreement, and Buyer and
Seller shall have a period of 30 days from Seller’s receipt of such notice in
which to resolve such disagreement. Any disputed items which cannot be agreed to
by the parties within 30 days from Seller’s receipt of Buyer’s notice of
objection to any of the items set forth in the Final Adjustments Report shall be
determined by the Fort Worth, Texas office of the accounting firm of Ernst &
Young LLP. The engagement of and the determination by Ernst & Young LLP (or any
other accounting firm designated by Ernst & Young LLP as set forth below) shall
be completed within 60 days after such assignment is given to Ernst & Young LLP
and shall be final and binding and shall be nonappealable by Seller and Buyer.
If for any reason Ernst & Young LLP is unable to act in such capacity, such
determination will be made by any other nationally recognized accounting firm
selected by the Fort Worth, Texas office of Ernst & Young LLP. The fees and
expenses payable to Ernst & Young LLP (or any other accounting firm designated
by Ernst & Young LLP) in connection with such determination will be borne 50% by
Seller and the Shareholder (jointly and severally) and 50% by Buyer, unless
(i) the determination of Ernst & Young LLP (or any other accounting firm
designated by Ernst & Young LLP) with respect to the disputed amounts results in
a payment by Seller, out of the Escrow Fund or otherwise, in an amount which
exceeds by more than $5,000.00 the amount Seller shall have last claimed Seller
owes hereunder at the end of the 30 day period following Seller’s receipt of
Buyer’s notice of objection, in which case the fees and expenses payable to
Ernst & Young LLP (or any other accounting firm designated by Ernst & Young LLP)
shall be paid by Seller and the Shareholder (jointly and severally), or (ii) the
determination of Ernst & Young LLP (or any other accounting firm designated by
Ernst & Young LLP) with respect to the disputed amounts results in a payment by
Buyer in an amount which exceeds by more than $5,000.00 the amount Buyer shall
have last claimed it owes hereunder at the end of the 30 day period following
Seller’s receipt of Buyer’s notice of objection, in which case the fees and
expenses payable to Ernst & Young LLP (or any other accounting firm designated
by Ernst & Young LLP) shall be paid by Buyer.

 

9



--------------------------------------------------------------------------------

2.2.4 Within three (3) business days after the date that the Audited Financial
Statements become final and binding in accordance with Section 2.2.2 or 2.2.3,
as the case may be, either (i) Buyer shall pay to Seller in cash (by means of
federal funds wire or interbank transfer in immediately available funds) the
amount by which the Purchased Assets Value determined based on the Audited
Financial Statements is more than the Purchased Assets Value determined based on
the Estimated Balance Sheet or (ii) Buyer shall be entitled to receive from the
Escrow Fund a portion of the Deposit equal to the amount by which the Purchased
Assets Value determined based on the Audited Financial Statements is less than
the Purchased Assets Value determined based on the Estimated Balance Sheet, and
Buyer and Seller shall promptly execute and deliver a joint instruction letter
to the Escrow Agent to such effect. If Buyer is required to make a payment to
Seller pursuant to this Section 2.2.4 and fails to do so, AZZ shall make such
payment on behalf of Buyer as soon as practicable.

2.3 The Closing. The execution of this Agreement and the other documents
contemplated herein shall occur at the offices of Kelly Hart & Hallman LLP, 201
Main Street, Suite 2500, Fort Worth, Texas 76102, at 2:00 p.m, local time, on
October 31, 2006 and the closing of the purchase and sale of the Purchased
Assets provided herein (the “Closing”) shall take place simultaneously at the
offices of Kelly Hart & Hallman LLP, 201 Main Street, Suite 2500, Fort Worth,
Texas 76102, at 2:00 p.m., local time (such date and time of Closing being
herein referred to collectively as the “Closing Date”). The Closing shall be
deemed to have occurred as of 12:00 a.m. on November 1, 2006.

3. Representations and Warranties of Seller and the Shareholder. Seller and the
Shareholder, jointly and severally, represent and warrant to Buyer as follows:

3.1 Existence; Good Standing; Corporate Authority; Compliance With Law. Except
as set forth on Schedule 3.1 hereof, Seller (i) is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation; (ii) is duly licensed or qualified to do business
as a foreign corporation under the laws of any jurisdiction in which the
character of the properties owned or leased by it therein or in which the
transaction of its business makes such qualification necessary except where the
failure be so licensed or qualified would not result in a material adverse
affect; (iii) has all requisite corporate power and authority to own its
properties and carry on its business as now conducted; (iv) is not in default
with respect to any order of any court, governmental authority or arbitration
board or tribunal to which Seller is a party or is subject; (v) is not in
violation of any laws, ordinances, governmental rules or regulations to which it
is subject; and (vi) has obtained all licenses, permits and other authorizations
and has taken all actions required by applicable laws or governmental
regulations in connection with its business as now conducted.

3.2 Authorization, Validity and Effect of Agreements.

3.2.1 The execution and delivery of this Agreement and all agreements and
documents contemplated hereby by Seller, and the consummation by it of the
transactions contemplated hereby, have been duly authorized by the Board of

 

10



--------------------------------------------------------------------------------

Directors of Seller and all of Seller’s stockholders, and no other corporate
proceedings on the part of Seller are necessary to authorize this Agreement and
the transactions contemplated hereby.

3.2.2 This Agreement constitutes, and all agreements and documents contemplated
hereby when executed and delivered pursuant hereto for value received will
constitute, the valid and legally binding obligations of Seller and the
Shareholder (but only with respect to such agreements and documents actually
executed by such party) enforceable in accordance with their terms, except that
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium, bulk sales, preference,
equitable subordination, marshalling or other similar laws of general
application now or hereafter in effect relating to the enforcement of creditors’
rights generally and except that the remedies of specific performance,
injunction and other forms of equitable relief are subject to certain tests of
equity jurisdiction, equitable defenses and the discretion of the court before
which any proceeding therefor may be brought.

3.2.3 The execution and delivery of this Agreement by each of Seller and the
Shareholder does not, and the consummation of the transactions contemplated
hereby by each of Seller and the Shareholder will not, (i) except as set forth
on Schedule 3.2 hereof, require the consent, approval or authorization of, or
declaration, filing or registration with, any governmental or regulatory
authority or any third party; (ii) result in the breach of any term or provision
of, or constitute a default under, or result in the acceleration of or entitle
any party to accelerate (whether after the giving of notice or the lapse of time
or both) any obligation under, or result in the creation or imposition of any
Encumbrance (as such term is hereinafter defined) upon any part of the property
of Seller or the Shareholder pursuant to any provision of, any order, judgment,
arbitration award, injunction, decree, indenture, mortgage, lease, license,
lien, or other agreement or instrument to which Seller or the Shareholder is a
party or by which any of them is bound; or (iii) violate or conflict with any
provision of the bylaws or certificate of incorporation of Seller as amended to
the date hereof. As used herein, the term “Encumbrance” means any security
interest, pledge, mortgage, lien (including without limitation, environmental
and tax liens), charge, adverse claim, preferential arrangement, or restriction
of any kind, including, without limitation, any restriction on the use,
transfer, or other exercise of any attributes of ownership.

3.3 Ownership of Capital Stock of Seller. Except as set forth on Schedule 3.3
hereof:

3.3.1 The Shareholder is the record and beneficial owner of all of the issued
and outstanding capital stock of Seller.

3.3.2 There are no options, warrants, convertible securities or other rights,
agreements, arrangements or commitments of any character relating to the capital
stock of Seller or obligating Seller or the Shareholder to issue or sell any
shares of capital stock of, or any other interest in, Seller.

 

11



--------------------------------------------------------------------------------

3.4 Financial Statements.

3.4.1 Seller has furnished to Buyer (i) a balance sheet of Seller as of
December 31, 2005; (ii) a statement of operations of Seller for the year ended
December 31, 2005; (iii) a balance sheet of Seller as of September 30, 2006 (the
“Balance Sheet Date”); and (iv) a statement of operations of Seller for the nine
months ended on the Balance Sheet Date; copies of which are attached hereto as
Exhibit D. The financial statements referred to in (iii) and (iv) above are
herein collectively referred to as the “Interim Financial Statements”. The
financial statements referred to in (i) through (iv) above are herein
collectively referred to as the “Financial Statements”.

3.4.2 The Financial Statements fully and fairly set forth, in all material
respects, the financial condition of Seller as of the dates indicated, and the
results of its operations for the periods indicated, in accordance with
generally accepted accounting principles consistently applied, except as
otherwise stated therein.

3.4.3 Seller has furnished to Buyer a balance sheet of Seller as of the Balance
Sheet Date identifying assets unique to its Products Division and prepared in
the same manner and in form consistent with the Products Division Balance Sheet
attached as Attachment I to the Letter of Intent entered into by and among the
parties on May 2, 2006.

3.5 Absence of Certain Changes or Events. Except as set forth on Schedule 3.5
hereof, since the Balance Sheet Date, there has not been: (i) any material
adverse change in the business, operations, properties, condition (financial or
other) or prospects of Seller, and no factor or condition exists and no event
has occurred that would be likely to result in any such change, (ii) any
material loss, damage or other casualty to the Purchased Assets (other than any
for which insurance awards have been received or guaranteed), or (iii) any loss
of the employment, services or benefits of any key employee of Seller’s
Galvanizing Division. Except as set forth on Schedule 3.5 hereof, since the
Balance Sheet Date, Seller has operated its business in the ordinary course of
business consistent with past practice and has not: (i) incurred or failed to
pay or satisfy any material obligation or liability (whether accrued, contingent
or otherwise) except in the ordinary course of business, (ii) incurred or failed
to discharge or satisfy any Encumbrance other than Encumbrances arising in the
ordinary course of business consistent with past practice, (iii) sold or
transferred any of the assets of Seller’s Galvanizing Division or canceled any
debts or claims or waived any rights material to the operations of its business
except in the ordinary course of business, (iv) defaulted on any material
obligation, (v) entered into any transaction material to its business, or
materially amended or terminated any arrangement material to its business or
relating to its business, except in the ordinary course of business consistent
with past practice, (vi) redeemed any of its capital stock or declared, made or
paid any dividends or distributions (whether in cash, securities or other
property) to the holders of its capital stock or

 

12



--------------------------------------------------------------------------------

otherwise, or (vii) settled, released or forgiven any claim or litigation or
waived any right thereto; (viii) made, changed or revoked any election or method
of accounting with respect to Taxes affecting or relating to its business;
(ix) entered into, or permitted to be entered into, any closing or other
agreement or settlement with respect to Taxes, or (x) entered into any agreement
or made any commitment to do any of the foregoing.

3.6 Taxes.

(i) Except as provided in Schedule 3.6 attached hereto, the Seller has timely
filed all returns and reports required to be filed for Taxes for all taxable
years or periods that end on or before the Closing Date and, with respect to any
taxable year or period beginning before and ending after the Closing Date, the
portion of such taxable year or period ending on and including the Closing Date
(“Pre-Closing Periods”) (collectively, the “Returns”) and such Returns as filed
are accurate and complete in all material respects.

(ii) Except as provided in Schedule 3.6 attached hereto, the Seller has timely
paid all Taxes (whether or not shown on a Return) for all Pre-Closing Periods or
adequately disclosed and fully provided for such Taxes on the balance sheet of
the Seller as of the Balance Sheet Date.

(iii) Except as provided in Schedule 3.6 attached hereto, there is no action,
suit, proceeding, investigation, audit or claim now pending or, to the knowledge
of the Seller, threatened by any authority regarding any Taxes relating to the
Seller or the Assets for any Pre-Closing Period.

(iv) No claim has been made in the ten years preceding the date of this
Agreement by any taxing authority in a jurisdiction where the Seller does not
file Returns that the Seller or any of the Assets are or may be subject to
taxation by that jurisdiction.

(v) There are no liens or security interests on any of the Assets that arose in
connection with any failure (or alleged failure) to pay any Taxes.

(vi) Except as provided in Schedule 3.6 attached hereto, there are no agreements
for the extension or waiver of the time for assessment of any Taxes relating to
the Seller or the Assets for any Pre-Closing Period and the Seller has not been
requested to enter into any such agreement or waiver.

(vii) All Taxes which the Seller is required by law to withhold or collect have
been duly withheld or collected, and have been timely paid over to the proper
authorities to the extent due and payable.

(viii) Except pursuant to this Agreement, Seller is not now nor has been a party
to any tax indemnification, tax allocation or tax sharing agreement that could
result in any liability to the Purchaser.

 

13



--------------------------------------------------------------------------------

(ix) Except as provided in Schedule 3.6 attached hereto, Seller has not been
included in any “consolidated,” “unitary” or “combined” Return provided for
under the law of the United States, any foreign jurisdiction or any state or
locality with respect to Taxes for any taxable period for which the statute of
limitations has not expired.

3.7 Personal Property. The machinery, equipment, furniture, fixtures and other
tangible personal property owned, leased or used by Seller in its Galvanizing
Division are sufficient and adequate to carry on its business as presently
conducted and, except as provided in Schedule 3.7 attached hereto, are in
operating condition and repair and are suitable for the purposes for which they
are used, normal “wear and tear” excepted.

3.8 Accounts Receivable. All trade accounts, notes and other receivables of
Seller’s Galvanizing Division reflected in the Balance Sheet and all trade
accounts, notes and other receivables of Seller’s Galvanizing Division included
in the Purchased Assets or arising between the Balance Sheet Date and the date
hereof have arisen in the ordinary course of business and represent bona fide,
undisputed indebtedness (subject to no counterclaim, right of setoff or warranty
claim, or to the extent subject to any counterclaim, right of setoff or warranty
claim, are net of appropriate reserves therefor properly reflected in the
Balance Sheet) incurred by the applicable account debtor for goods held subject
to delivery instructions or heretofore shipped or delivered pursuant to a
contract of sale or for services heretofore performed by Seller.

3.9 Inventory. The inventories of Seller’s Galvanizing Division reflected in the
Interim Financial Statements or included in the Purchased Assets, or acquired by
Seller between the Balance Sheet Date and the date hereof, are carried on a LIFO
basis and do not include any inventory (other than the amount of normal
shrinkage in inventory since the Balance Sheet Date) which is not usable or
saleable in the ordinary course of business as heretofore conducted, unless full
and adequate reserves have been provided therefor on such Interim Financial
Statements in accordance with generally accepted accounting principles
consistently applied.

3.10 Business Property Rights.

3.10.1 Schedule 3.10 hereof sets forth (i) all computer software, patents, and
registrations for trademarks, trade names, service marks and copyrights which
are unexpired as of the date hereof and which are used or held for use in
connection with Seller’s Galvanizing Division, as well as all applications
pending on said date for patents or for trademark, trade name, service mark or
copyright registrations, and all other proprietary rights, owned or held by
Seller; and (ii) all licenses granted by or to Seller and all other agreements
to which Seller is a party and which relate, in whole or in part, to any items
of the categories mentioned in (i) above or to other proprietary rights of
Seller which are used or held for use in connection with Seller’s Galvanizing
Division.

 

14



--------------------------------------------------------------------------------

3.10.2 The property referred to in Section 3.10.1 hereof, together with (i) all
designs, methods, inventions and know-how, related thereto and (ii) all
trademarks, trade names, service marks, and copyrights claimed or used by Seller
in connection with its Galvanizing Division which have not been registered
(collectively “Business Property Rights”), constitute all such proprietary
rights owned or held by Seller.

3.10.3 Seller owns or has valid rights to use all such Business Property Rights
without conflict with the rights of others. Except as set forth in Schedule 3.15
hereof, no person or entity has made or, to the best of Seller’s and the
Shareholder’s knowledge, threatened to make any claims that Seller is in
violation of or infringes any other proprietary or trade rights of any third
party. To the best of Seller’s and the Shareholder’s knowledge, no third party
is in violation of or is infringing upon any Business Property Rights.

3.11 Real Property.

3.11.1 (a) Except as set forth on Schedule 3.11,

(i) Seller currently has in place commercial general liability insurance with
respect to damage or injury to person or property occurring on the Owned Real
Property and fire and extended coverage property insurance policies
(collectively “Policies”); the Policies are in full force and effect and all
premiums due thereunder have been paid; and Seller has not received any notice
from any insurance company or the insurance companies which issued the Policies,
stating (or indicating) that any of the Policies will not be renewed or will be
renewed at a substantially higher premium than is presently payable therefor;

(ii) Seller has not received any notice from any insurance company which has
issued a policy with respect to the Owned Real Property or from any board of
fire underwriters (or other body exercising similar functions) claiming any
defects or deficiencies in the Owned Real Property or suggesting or requesting
the performance of any repairs, alterations or other work to the Owned Real
Property;

(iii) To the best of Seller’s and the Shareholder’s knowledge, all roads,
parking areas, curbs, sidewalks, sewers and other utilities, buildings, fixtures
and all other improvements included within the Owned Real Property
(collectively, the “Improvements”), have been completed, constructed, and
installed substantially in accordance with the plans and specifications therefor
approved by the governmental authorities having jurisdiction, and all permanent
certificates of occupancy and all other licenses, permits, authorizations,
consents, certificates and approvals required by all governmental authorities
having jurisdiction and the requisite certificates of the local board of fire
insurance underwriters (or other body exercising similar functions) have been
issued for the Owned Real Property, have been paid for, and are in full force
and effect; all of the same are assignable by Seller on the date hereof, and
none of them will be invalidated, violated or otherwise adversely affected by
the assignment thereof or by the transfer of the Owned Real Property to Buyer;

 

15



--------------------------------------------------------------------------------

(iv) To the best of Seller’s and Shareholder’s knowledge, the Improvements have
been constructed in a good and workmanlike manner, free from material defects in
workmanship and material, in accordance with all applicable laws, rules,
regulations, ordinances and codes and are being maintained and operated in
compliance with all applicable laws, regulations, insurance requirements,
contracts, leases, permits, licenses, ordinances, restrictions and easements
(except where failure to be in compliance therewith would not have a material
adverse effect on the value or use of the Owned Real Property), and Seller has
not received notice, written or verbal, claiming any violation of any of the
same;

(v) The location, construction, occupancy, operation and use of the Owned Real
Property do not violate any applicable law, statute, ordinance, rule,
regulation, order, certificate of occupancy or determination of any governmental
authority or any board of fire underwriters (or other body exercising similar
functions), or any restrictive covenant or deed restriction (recorded or
otherwise) affecting the Owned Real Property, including without limitation all
applicable zoning ordinances and building codes, flood disaster laws, Americans
with Disabilities Act, and health and Environmental Laws and regulations,
including, without limitation, CERCLA;

(vi) No material defective condition (latent or otherwise), structural or
nonstructural, with respect to the Owned Real Property or the Improvements
exists; and, as applicable, the heating, ventilating and air conditioning,
plumbing, sprinkler, electrical and drainage systems, the elevators, and the
roofs at or serving the Owned Real Property are in working order;

(vii) Adequate water, sanitary sewer, storm sewer, drainage, electric,
telephone, gas and other public utility systems and lines serve the Owned Real
Property and are directly connected to the lines and/or other facilities of the
respective public authorities or utility companies providing such services or
accepting such discharge, either adjacent to the Owned Real Property or through
easements or rights of way appurtenant to and forming a part of the Owned Real
Property; and any such easements or rights-of-way have been fully granted, and
all charges therefor have been fully paid by Seller and all charges for the
aforesaid utility systems and the connection of the Owned Real Property thereto,
including without limitation connection fees, “tie-in” charges and other charges
now or hereafter to become due and payable, have been fully paid by Seller;

(viii) All contractors, subcontractors and other persons or entities furnishing
work, labor, materials or supplies to Seller or any of Seller’s predecessors in
interest for the development and construction of the Owned Real Property have
been paid in full for all work performed to date except for retainage in
customary amounts in accordance with the construction contracts for the Owned
Real Property, and there are no claims against Seller or the Owned Real Property
in connection therewith;

 

16



--------------------------------------------------------------------------------

(ix) No zoning variances, special exceptions or other special relief from
applicable governmental requirements have been issued for the construction of
the Owned Real Property or for its present or intended use;

(x) No Improvements lie outside the boundaries and building restriction lines or
encroach upon existing easements; no improvements on adjoining properties
encroach upon the Owned Real Property; and no existing restrictions are or will
be violated by the Improvements located upon the Owned Real Property;

(xi) Seller has not received any notice of any governmental regulation, order or
requirement restricting the operation of the Owned Real Property in the manner
in which the Owned Real Property is being operated on the date of this
Agreement;

(xii) Seller has not received any written notice of, nor to the best of Seller’s
or the Shareholder’s knowledge, is there any proceeding pending for the increase
or decrease of the assessed valuation of all or any portion of the Owned Real
Property;

(xiii) Seller has not received any notice of any condemnation proceeding or
other proceedings in the nature of eminent domain in connection with the Owned
Real Property;

(xiv) No portion of the Owned Real Property is located within an area designated
as a flood hazard area or an area which will require the purchase of flood
insurance for the obtaining of any federally insured or federally related loan;
and no portion of the Owned Real Property is located in any conservation or
historic district;

(xv) No assessments for public improvements have been made against the Owned
Real Property which remain unpaid and all such assessments which have been or
could be levied for public improvements ordered, commenced or completed prior to
the Closing Date have been paid for in full by Seller;

(xvi) There are no special assessments respecting the Owned Real Property which
will result from work, activities or improvements done to the Owned Real
Property by Seller in the course of construction, alteration or repair of the
Owned Real Property;

(xvii) Seller is the sole owner of the Owned Real Property and has good and
marketable fee simple title to the Owned Real Property, free and clear of any
encumbrances, except the Real Property Encumbrances (as defined in
Section 7.12.1); and

 

17



--------------------------------------------------------------------------------

(xviii) Other than Buyer, no person, firm, corporation or other entity has any
right or option to acquire the Owned Real Property or any part thereof, or any
interest therein.

(xix) Seller has not received any notice of any governmental regulation, order
on requirement restricting the operation of the Owned Real Property in the
manner in which the Owned Real Property is being operated on the date of this
Agreement.

(b) Schedule 3.11(b) attached hereto identifies the real property leased or
subleased by Seller relating to its Galvanizing Business (the “Leases”). Seller
has not received any notification that it is in default with respect to any of
the Leases, nor are there any disputes between any landlord and Seller with
respect to the Leases that would affect the right of Seller to remain in
possession or otherwise affect the current use of the property leased or the
rental amount then due. Except as set forth in Schedule 3.11(b), Seller has
performed all obligations required to be performed by it to date under, and is
not in default in respect of, any Lease, and no event has occurred which, with
due notice or lapse of time or both, would constitute such a default. To the
best of Seller’s or the Shareholder’s knowledge, no other party to any Lease is
in default in respect thereof, and no event has occurred which, with due notice
or lapse of time or both, would constitute such a default. At the Closing,
Seller shall deliver to Buyer a Landlord Estoppel Certificate from each landlord
under the Leases, in form and substance reasonably acceptable to Buyer, which
delivery shall be a condition to Buyer’s obligation to close.

(c) Except as set forth on Schedule 3.11(c) attached hereto, true and complete
copies of all Leases and all title reports, surveys, leases, licenses, permits,
agreements, reports or other documents relating to the Owned Real Property have
been made available to Buyer or its representatives.

(d) The consummation of the transactions contemplated by this Agreement will not
affect in any way, or result in the termination of, any of the Leases,
particularly those necessary to support activities permitted or licensed by
federal, state or local regulatory authorities.

3.12 Title to Property; Encumbrances; Sufficiency of Purchased Assets. Seller
has good, valid and marketable fee simple title to the Owned Real Property and
good, valid and marketable title to all the properties and assets shown on the
Interim Financial Statements or thereafter acquired used in connection with its
Galvanizing Division, including the Purchased Assets (except for (i) inventory
subsequently sold or otherwise disposed of for fair value in the ordinary course
of business consistent with past practice, (ii) accounts receivable subsequently
collected in the ordinary course of business consistent with past practice and
(iii) immaterial amounts of inventory, machinery and equipment that have been
determined to be obsolete or otherwise not necessary and have been disposed of
in the ordinary course of business consistent with past practice), in each case
free and clear of all Encumbrances except for any Encumbrance reflected in
Schedule 3.12 hereof. No part of Seller’s business is operated

 

18



--------------------------------------------------------------------------------

by Seller through any person or entity other than Seller. The Purchased Assets
comprise all assets and services required for the continued conduct of Seller’s
Galvanizing Division as now being conducted. The Purchased Assets are adequate
for the purposes for which such assets are currently used or are held for use,
and there are no facts or conditions affecting the Purchased Assets which could,
in the aggregate, interfere with the use or operation thereof as currently used
or operated, or their adequacy for such use.

3.13 Licenses and Permits. Schedule 3.13 hereof sets forth a true and complete
list of all of Seller’s licenses, permits, franchises, authorizations,
registrations, approvals and certificates of occupancy (or their equivalent)
issued or granted to it with respect to Seller’s Galvanizing Division by the
government of the United States or of any state, city, municipality, county or
town thereof, or of any foreign jurisdiction, or any department, agency, board,
division, subdivision, audit group or procuring office, commission, bureau or
instrumentality of any of the foregoing (the “Licenses and Permits”), and all
pending applications therefor. Except as set forth on Schedule 3.13, each of
Seller’s Licenses and Permits has been duly obtained, is valid and in full force
and effect, and is not subject to any pending or, to the best of Seller’s and
the Shareholders’ knowledge, threatened administrative or judicial proceeding to
revoke, cancel, suspend or declare such License and Permit invalid in any
respect.

3.14 Compliance with Law. Except as set forth on Schedule 3.14 hereof: (i) the
operations of Seller’s business have been conducted in all material respects in
accordance with all applicable laws, regulations, orders and other requirements
of all courts and other governmental or regulatory authorities, domestic or
foreign, having jurisdiction over Seller and its assets, properties and
operations; and (ii) neither Seller nor the Shareholder has received notice of
any violation of any such law, regulation, order or other legal requirement, or
is in default with respect to any order, writ, judgment, award, injunction or
decree of any national, state or local court or governmental or regulatory
authority or arbitrator, domestic or foreign, applicable to Seller’s business or
the Purchased Assets.

3.15 Litigation. Except as set forth in Schedule 3.15 hereof, there are no
claims, actions, suits, proceedings or investigations pending or, to the best of
Seller’s and the Shareholders’ knowledge, threatened before any federal, state
or local court or governmental or regulatory authority, domestic or foreign, or
before any arbitrator of any nature, brought by or against Seller or any of its
officers, directors, employees, or agents involving, affecting or relating to
any of the Purchased Assets or the transactions contemplated by this Agreement,
nor, to the best of Seller’s and Shareholder’s knowledge, does there exist any
fact which might reasonably be expected to give rise to any such suit,
proceeding, dispute or investigation. Neither Seller nor any of the Purchased
Assets is subject to any order, writ, judgment, award, injunction or decree of
any federal, state or local court or governmental or regulatory authority,
domestic or foreign, or any arbitrator of any nature, that affects or might
affect the Purchased Assets, or that would or might interfere with the
transactions contemplated by this Agreement.

3.16 Contracts. Schedule 3.16 hereof sets forth a true and complete list of all
Contracts, including but not limited to: (i) leases, licenses, permits,
insurance policies

 

19



--------------------------------------------------------------------------------

and other arrangements concerning or relating to machinery, equipment or real
estate; (ii) employment, consulting, collective bargaining or other similar
arrangements relating to or for the benefit of current, future or former
employees, agents, and independent contractors or consultants; (iii) agreements
and instruments relating to the borrowing of money or obtaining of or extension
of credit, (iv) brokerage or finder’s agreements; (v) contracts involving a
sharing of profits or expenses; (vi) acquisition or divestiture agreements;
(vii) service agreements, manufacturer’s representative, or distributorship
agreements; (viii) arrangements limiting or restraining Seller from engaging or
competing in any lines of business or with any person or entity; (ix) documents
granting a power of attorney; (x) agreements with customers or suppliers
(including, without limitation, the Agreement for the Provision of Galvanizing
Services, as amended, between Seller and PiRod, Inc. and dated as of May 12,
1997 (as amended to date, the “Valmont Industries Contract”)); and (xi) any
other agreements or arrangements that are material to Seller’s Galvanizing
Division or the Purchased Assets.

All of the Contracts are in full force and effect and are valid, binding and
enforceable against the parties thereto in accordance with their terms. Seller
and, to its knowledge and the Shareholder’s knowledge, each other party to the
Contracts has performed all obligations required to be performed by it to date
under, and is not in default or delinquent in performance, status or any other
respect (claimed or actual) in connection with, the Contracts, and no event has
occurred which, with due notice or lapse of time or both, would constitute such
a default. The Contracts are assignable from Seller to Buyer (and/or its
affiliates) and the enforceability of the Contracts will not be affected in any
manner by the execution, delivery and performance of this Agreement and the
assignment of the Contracts pursuant hereto. Seller has delivered to Buyer or
its representatives true and complete originals or copies of all the Contracts.
Without limiting the generality of this paragraph, the representations and
warranties set forth herein are specifically intended to apply to the Valmont
Industries Contract.

3.17 Labor Matters. With respect to employees of the Galvanizing Division,
except as set forth in Schedule 3.17 hereof: (i) Seller is not a party to any
employment agreements with employees that are not terminable at will, or that
provide for the payment of any bonus or commission, (ii) Seller is not a party
to any agreement, policy or practice that requires it to pay termination or
severance pay to salaried, non-exempt or hourly employees (other than as
required by law), (iii) Seller is not a party to any collective bargaining
agreement or other labor union contract nor does Seller know of any activities
or proceedings of any labor union to organize any such employees, and
(iv) Seller is not a party to or subject to any conciliation agreements, consent
decrees or settlements with respect to Seller’s Galvanizing Division or its
employees. Seller has furnished to Buyer complete and correct copies of all such
agreements (the “Employment and Labor Agreements”). Seller has not breached or
otherwise failed to comply with any provisions of the Employment and Labor
Agreements, there are no grievances outstanding thereunder and all of such
agreements are assignable to Buyer.

Except as set forth in Schedule 3.17 hereof: (i) Seller is in compliance with
all applicable laws relating to employment and employment practices, wages,
hours and terms and conditions of employment except where failure to comply
would not have a

 

20



--------------------------------------------------------------------------------

material adverse effect on the value of the Purchased Assets or the financial
condition or operations of the Galvanizing Division, (ii) there is no unfair
labor practice charge or complaint pending before the NLRB relating to Seller,
or, to Seller’s and the Shareholder’s knowledge, threatened against Seller,
(iii) there is no labor strike, material slowdown or material work stoppage or
lockout pending or, to Seller’s and the Shareholder’s knowledge, threatened
against or affecting Seller, and Seller has not experienced any strike, material
slowdown or material work stoppage, lockout or other collective labor action by
or with respect to employees of Seller, (iv) there is no representation, claim
or petition pending before the NLRB or any similar foreign agency and no
question concerning representation exists relating to the employees of Seller,
(v) there are no charges with respect to or relating to Seller pending before
the Equal Employment Opportunity Commission or any state, local or foreign
agency responsible for the prevention of unlawful employment practices, and
(vi) neither Seller nor the Shareholder has received notice from any national,
state, local or foreign agency responsible for the enforcement of labor or
employment laws of an intention to conduct an investigation of it and no such
investigation is in progress.

Seller has furnished Buyer with a complete and accurate list of all its employee
manuals, policies, procedures and work-related rules affecting employees of the
Galvanizing Division (“Employee Policies and Procedures”). Seller has provided
Buyer with a copy of all its written Employee Policies and Procedures and a
written description of all unwritten Employee Policies and Procedures. Each of
the Employee Policies and Procedures can be amended or terminated at will by
Seller.

3.18 Employee Plans. With respect to employees of Seller’s Galvanizing Division,
except as set forth in Schedule 3.18 hereof, Seller does not maintain and does
not have any obligation to contribute to any pension, savings, retirement,
health, life, disability, other insurance, severance, bonus, incentive
compensation, stock option or other equity-based or other employee benefit or
fringe benefit plans, whether or not “employee benefit plans” as defined in
Section 3(3) of ERISA (collectively referred to herein as the “Plans”). Seller
or any trade or business (whether or not incorporated) which is or has ever been
treated as a single employer with Seller under Section 414(b), (c), (m) or
(o) of the Code (“ERISA Affiliate”) has incurred no liability under Title IV of
ERISA or Section 412 of the Code, except for any such liability which has been
satisfied in full, and no events have occurred and no circumstances exist that
could reasonably be expected to result in any such liability to Seller or any
ERISA Affiliate.

3.19 Insurance. Schedule 3.19 hereof lists the fidelity bonds and the aggregate
coverage amount and type and generally applicable deductibles of all insurance
policies insuring Seller and/or the Purchased Assets or relating to employees of
Seller’s Galvanizing Division. All policies and bonds listed in Schedule 3.19
hereof are in full force and effect through the date hereof.

3.20 Environmental Matters. Except as set forth on Schedule 3.20 hereof: (i) all
Licenses and Permits required under all Environmental Laws have been obtained
and maintained in effect for Seller and the Purchased Assets; (ii) Seller and
the Purchased Assets are in compliance with all Environmental Laws and with all
such Licenses and

 

21



--------------------------------------------------------------------------------

Permits except where failure to comply would not have a material adverse effect
on the value or present or intended use of the Purchased Assets or the financial
condition or operations of the Galvanizing Division; (iii) Seller has not
performed or suffered any act which could give rise to, or has otherwise
incurred, liability to any Person under any Environmental Law, nor has Seller or
the Shareholder received notice of any such liability or any Claim therefor or
submitted notice pursuant to section 103 of CERCLA to any governmental agency
nor provided information in response to a request for information pursuant to
Section 104(e) of CERCLA or any analogous state or local information gathering
authority; (iv) no Hazardous Material has been released, placed, dumped or
otherwise come to be located on, at, beneath or near any of the Purchased Assets
or any surface waters or groundwaters thereon or thereunder; (v) there have been
and are no aboveground or underground storage tanks or asbestos-containing
materials located at or within the premises where any of the Purchased Assets
are located; (vi) none of Seller’s properties previously owned or leased is
identified or proposed for listing on the National Priorities List under 40
C.F.R. § 300 Appendix B, the Comprehensive Environmental Response Compensation
and Liability Inventory System (“CERCLIS”) or any analogous list of any state or
foreign government and neither Seller nor the Shareholder is aware of any
conditions on such properties which, if known to a governmental authority, would
qualify such properties for inclusion on any such list; (vii) Seller has
furnished Buyer with copies of all environmental studies, assessments or
reports; (viii) none of the properties previously owned or leased by Seller, or
any current or previous business operations conducted by it, are the subject of
any investigation respecting any violation of any Environmental Law, or any
releases of Hazardous Material into any surface water, ground water drinking
water supply, land surface or subsurface strata, or ambient air; (ix) Seller has
not reported any material violation of any applicable Environmental Law to any
governmental authority; (x) Seller has not sent, transported, or directly
arranged for the transport of any garbage, solid waste or Hazardous Material,
whether generated by it or another Person, to any site listed on the National
Priorities List or proposed for listing on the National Priorities List or to a
site included on the CERCLIS list, or any state list of sites requiring
investigation or remedial action as a result of environmental issues; (xi) there
is not now, nor has there ever been on or in any properties previously leased or
owned by Seller, any treatment, recycling, storage or disposal of any hazardous
waste, as that term is defined under 40 C.F.R. Part 261 or any state equivalent;
(xii) generation of hazardous waste has only occurred in compliance with
Environmental Laws and only as reasonably necessary to operate the Galvanizing
Division operations; and (xiii) there are no Environmental Conditions on any of
Seller’s properties requiring full or partial remediation under any
Environmental Law.

3.21 Customers and Suppliers. Except as set forth on Schedule 3.21 hereof:
(i) neither Seller nor the Shareholder has received notice that, nor does Seller
or the Shareholder have any knowledge that, any customer of Seller’s Galvanizing
Division has, will or plans to discontinue doing business with Seller;
(ii) Seller does not have any outstanding purchase contracts or commitments or
unaccepted purchase orders relating to the Galvanizing Division which are in
excess of the normal, ordinary and usual requirements; (iii) Seller has not
received payment for any services to be performed after the Closing or any
products to be delivered or manufactured after the Closing through the
Galvanizing Division; (iv) no supplier or subcontractor to the Galvanizing
Division has

 

22



--------------------------------------------------------------------------------

reduced its shipments of orders issued by Seller, or threatened to discontinue
supplying such items or services to Seller on reasonable terms; and (v) neither
Seller nor the Shareholder has received notice that, nor does Seller or the
Shareholder have any knowledge that, any such supplier or subcontractor to
Seller has, will or plans to discontinue doing business with Seller on
substantially the same terms as are consistent with its past practices.

3.22 No Brokers. Neither Seller nor any related party has entered into any
contract, arrangement or understanding with any person or firm which may result
in the obligation of Buyer to pay any finder’s fees, brokerage or agent’s
commissions or other like payments in connection with the negotiations leading
to this Agreement or the consummation of the transactions contemplated hereby.

3.23 No Other Agreements to Sell the Purchased Assets. Neither Seller nor any
related party has any commitment or legal obligation to any other person other
than Buyer to sell, assign, transfer or effect a sale of any of the Purchased
Assets (other than inventory in the ordinary course of business), to effect any
merger, consolidation, liquidation, dissolution or other reorganization of
Seller, or to enter into any agreement or cause the entering into of an
agreement with respect to any of the foregoing.

3.24 Accuracy of Information. None of Seller’s or the Shareholder’s
representations, warranties or statements contained in this Agreement or in the
Schedules and Exhibits hereto contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make any of such
representations, warranties or statements, in light of the circumstances under
which they were made, not misleading. All information relating to Seller that is
known or would on reasonable inquiry be known to Seller and/or the Shareholder
and that may be material to a purchaser of the Purchased Assets has been
disclosed in writing to Buyer.

3.25 Knowledge. As used in this Agreement, the term “knowledge” or “best
knowledge” (i) of Seller means the actual knowledge, after reasonable
investigation, of R. Timothy Harris and Gregg Battaglia and (ii) of Shareholder
means the actual knowledge, after reasonable investigation, of Marcy R. Wydman.

3.26 Disclosure Schedules. As used in this Article 3, “Disclosure Schedules”
shall mean the schedule of exceptions and other disclosures attached hereto at
the Closing.

4. Representations and Warranties of AZZ. AZZ represents and warrants to Seller
and the Shareholder as follows:

4.1 Existence; Good Standing; Corporate Authority; Compliance With Law. AZZ
(i) is a corporation duly organized under the laws of its jurisdiction of
organization; (ii) is duly licensed or qualified to do business as a corporation
under the laws of all other jurisdictions in which the character of the
properties owned or leased by it therein or in which the transaction of its
business makes such qualification necessary; (iii) has all requisite corporate
power and authority to own its properties and carry on its

 

23



--------------------------------------------------------------------------------

business as now conducted; (iv) is not in default with respect to any order of
any court, governmental authority or arbitration board or tribunal to which AZZ
is a party or is subject; (v) is not in violation of any laws, ordinances,
governmental rules or regulations to which it is subject; and (vi) has obtained
all licenses, permits and other authorizations and has taken all actions
required by applicable laws or governmental regulations in connection with its
business as now conducted.

4.2 Authorization, Validity and Effect of Agreements.

4.2.1 The execution and delivery of this Agreement and all agreements and
documents contemplated hereby by AZZ, and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all requisite
corporate action.

4.2.2 This Agreement constitutes, and all agreements and documents contemplated
hereby when executed and delivered pursuant hereto for value received will
constitute, the valid and legally binding obligations of AZZ (but only with
respect to such agreements and documents actually executed by AZZ) enforceable
in accordance with their terms, except that enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium, bulk sales, preference, equitable subordination, marshalling or
other similar laws of general application now or hereafter in effect relating to
the enforcement of creditors’ rights generally and except that the remedies of
specific performance, injunction and other forms of equitable relief are subject
to certain tests of equity jurisdiction, equitable defenses and the discretion
of the court before which any proceeding therefor may be brought.

4.2.3 Except for required filings with the Securities and Exchange Commission,
the execution and delivery of this Agreement by AZZ does not, and the
consummation of the transactions contemplated hereby will not, (i) require the
consent, approval or authorization of, or declaration, filing or registration
with, any governmental or regulatory authority or any third party, (ii) result
in the breach of any term or provision of, or constitute a default under, or
result in the acceleration of or entitle any party to accelerate (whether after
the giving of notice or the lapse of time or both) any obligation under, or
result in the creation or imposition of any Encumbrance upon any part of the
property of AZZ pursuant to any provision of, any order, judgment, arbitration
award, injunction, decree, indenture, mortgage, lease, license, lien, or other
agreement or instrument to which AZZ is a party or by which it is bound, and
(iii) violate or conflict with any provision of the bylaws or certificate of
incorporation of AZZ as amended to the date hereof.

5. Representations and Warranties of Buyer. AZZ and Buyer represent and warrant,
jointly and severally, to Seller and the Shareholder as follows:

5.1 Existence; Good Standing; Corporate Authority; Compliance With Law. Buyer
(i) is a corporation duly organized under the laws of its jurisdiction of

 

24



--------------------------------------------------------------------------------

organization; (ii) is duly licensed or qualified to do business as a corporation
under the laws of all other jurisdictions in which the character of the
properties owned or leased by it therein or in which the transaction of its
business makes such qualification necessary; (iii) has all requisite corporate
power and authority to own its properties and carry on its business as now
conducted; (iv) is not in default with respect to any order of any court,
governmental authority or arbitration board or tribunal to which Buyer is a
party or is subject; (v) is not in violation of any laws, ordinances,
governmental rules or regulations to which it is subject; and (vi) has obtained
all licenses, permits and other authorizations and has taken all actions
required by applicable laws or governmental regulations in connection with its
business as now conducted.

5.2 Authorization, Validity and Effect of Agreements.

5.2.1 The execution and delivery of this Agreement and all agreements and
documents contemplated hereby by Buyer, and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all requisite
corporate action.

5.2.2 This Agreement constitutes, and all agreements and documents contemplated
hereby when executed and delivered pursuant hereto for value received will
constitute, the valid and legally binding obligations of Buyer (but only with
respect to such agreements and documents actually executed by Buyer) enforceable
in accordance with their terms, except that enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium, bulk sales, preference, equitable subordination, marshalling or
other similar laws of general application now or hereafter in effect relating to
the enforcement of creditors’ rights generally and except that the remedies of
specific performance, injunction and other forms of equitable relief are subject
to certain tests of equity jurisdiction, equitable defenses and the discretion
of the court before which any proceeding therefor may be brought.

5.2.3 The execution and delivery of this Agreement by Buyer does not, and the
consummation of the transactions contemplated hereby will not, (i) require the
consent, approval or authorization of, or declaration, filing or registration
with, any governmental or regulatory authority or any third party, (ii) result
in the breach of any term or provision of, or constitute a default under, or
result in the acceleration of or entitle any party to accelerate (whether after
the giving of notice or the lapse of time or both) any obligation under, or
result in the creation or imposition of any Encumbrance upon any part of the
property of Buyer pursuant to any provision of, any order, judgment, arbitration
award, injunction, decree, indenture, mortgage, lease, license, lien, or other
agreement or instrument to which Buyer is a party or by which it is bound, and
(iii) violate or conflict with any provision of the bylaws or certificate of
incorporation of Buyer as amended to the date hereof.

 

25



--------------------------------------------------------------------------------

6. Survival of Provisions/Indemnification.

6.1 Survival of Provisions. All the respective representations, warranties
covenants and agreements of each of the parties to this Agreement made herein or
in any certificate or other document furnished or to be furnished by the parties
pursuant hereto (except covenants and agreements which are expressly required to
be performed and are performed in full on or before the Closing Date) shall be
considered to have been relied upon by the other party hereto, as the case may
be, shall survive delivery by the parties hereto of the consideration to be
given by them hereunder, and shall survive the execution hereof, the Closing
hereunder and the Closing Date for a period of eighteen months, except for the
representations and warranties of Seller and the Shareholder contained in
Sections 3.6 and 3.20 which shall survive until the expiration of the statute of
limitations applicable thereto.

6.2 Indemnification by Seller and the Shareholder. Upon the terms and subject to
the conditions set forth in Sections 6.4 and 6.5 hereof and this Section 6.2,
Seller and the Shareholder, jointly and severally, agree to indemnify, defend,
protect, save and hold harmless each Buyer Indemnitee (as such term is
hereinafter defined) against, and will reimburse each Buyer Indemnitee on demand
for, any and all Losses (as such term is hereinafter defined) made or incurred
by or asserted against such Buyer Indemnitee, at any time after the Closing
Date, directly or indirectly, arising out of, related to, caused by, or
resulting from any of the following (“Seller Indemnifiable Claims”):

(a) any and all Excluded Liabilities other than those liabilities relating to
the Muncie Property that are covered by the terms of the Remediation Agreement;
or

(b) any inaccuracy, omission, misrepresentation, breach of warranty, or
nonfulfillment of any term, provision, covenant or agreement on the part of
Seller or the Shareholder contained herein or in any certificate or other
instrument furnished or to be furnished by Seller or the Shareholder to Buyer
pursuant hereto.

As used herein, the term “Losses” shall mean, with respect to any person or
party, any payment, loss, liability, obligation, damage (including, without
limitation, consequential, punitive, special or otherwise), deficiency, lien,
claim, suit, cause of action, judgment, cost (including, without limitation, any
cost relating to remediation of Environmental Conditions) or expense (including,
without limitation, reasonable attorneys’ fees and court costs) of any kind,
nature or description.

As used herein, the term “Buyer Indemnitee” shall mean Buyer and any entity
controlling, controlled by or under common control with Buyer.

As used herein, the term “control,” “controlling,” and “controlled” shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person or party, whether through
the ownership of voting securities or voting interests, by contract or
otherwise.

 

26



--------------------------------------------------------------------------------

6.3 Indemnification by Buyer. Upon the terms and subject to the conditions set
forth in Section 6.4 hereof and this Section 6.3, Buyer agrees to indemnify,
defend, protect, save and hold harmless Seller and the Shareholder against, and
will reimburse Seller on demand for, any and all Losses made or incurred by or
asserted against Seller, at any time after the Closing Date, directly or
indirectly, arising out of, related to, caused by, or resulting from any of the
following (“Buyer Indemnifiable Claims”):

(a) any Assumed Liability;

(b) any inaccuracy, omission, misrepresentation, breach of warranty, or
nonfulfillment of any term, provision, covenant or agreement on the part of
Buyer contained herein or in any certificate or other instrument furnished or to
be furnished by Buyer to Seller pursuant hereto; or

(c) any event occurring subsequent to the Closing related to the Purchased
Assets or the Galvanizing Division other than as a result of or relating to the
continuation of a condition or occurrence that existed or took place prior to
Closing.

6.4 Conditions of Indemnification. With respect to any actual or potential
claim, any written demand, the commencement of any action, or the occurrence of
any other event which involves any Seller Indemnifiable Claim or Buyer
Indemnifiable Claim (a “Claim”):

(a) Promptly after the party seeking indemnification (the “Indemnified Party”)
first receives written documents pertaining to the Claim, or if such Claim does
not involve a third party Claim (a “Third Party Claim”), promptly after the
Indemnified Party first has actual knowledge of such Claim, the Indemnified
Party shall give notice to the party from whom indemnification is sought (the
“Indemnifying Party”) of such Claim in reasonable detail and stating the amount
involved, if known, together with copies of any such written documents.

(b) The obligation of the Indemnifying Party to indemnify the Indemnified Party
with respect to any Claim shall not be affected by the failure of the
Indemnified Party to give the notice with respect thereto in accordance with
Section 6.4(a) hereof unless the Indemnifying Party shall establish that it has
been irretrievably prejudiced thereby.

(c) If the Claim involves a Third Party Claim, then the Indemnifying Party shall
have the right, at its sole cost, expense and ultimate liability regardless of
the outcome, and through counsel of its choice (which counsel shall be
reasonably satisfactory to the Indemnified Party), to litigate, defend, settle
or otherwise attempt to resolve such Third Party Claim; provided, however, that
if in the Indemnified Party’s reasonable judgment a conflict of interest may
exist between the Indemnified Party and the Indemnifying Party with respect to
such Third Party Claim, then the Indemnified Party shall be entitled to select
counsel of

 

27



--------------------------------------------------------------------------------

its own choosing, reasonably satisfactory to the Indemnifying Party, in which
event the Indemnifying Party shall be obligated to pay the fees and expenses of
such counsel. Notwithstanding the preceding sentence, the Indemnified Party may
elect, at any time and at the Indemnified Party’s sole cost, expense and
ultimate liability, regardless of the outcome, and through counsel of its
choice, to litigate, defend, settle or otherwise attempt to resolve such Third
Party Claim. If the Indemnified Party so elects (for reasons other than the
Indemnifying Party’s failure or refusal to provide a defense to such Third Party
Claim), then the Indemnifying Party shall have no obligation to indemnify the
Indemnified Party with respect to such Third Party Claim, but such disposition
will be without prejudice to any other right the Indemnified Party may have to
indemnification under Section 6.2 or 6.3 hereof with respect to other Third
Party Claims, regardless of the outcome of such Third Party Claim. If the
Indemnifying Party fails or refuses to provide a defense to any Third Party
Claim, then the Indemnified Party shall have the right to undertake the defense,
compromise or settlement of such Third Party Claim, through counsel of its
choice, on behalf of and for the account and at the risk of the Indemnifying
Party, and the Indemnifying Party shall be obligated to pay the costs, expenses
and attorney’s fees incurred by the Indemnified Party in connection with such
Third Party Claim. In any event, Seller and the Buyer Indemnitees shall fully
cooperate with each other and their respective counsel in connection with any
such litigation, defense, settlement or other attempted resolution.

6.5 Limitations on Indemnification. Notwithstanding anything to the contrary
contained herein, rights to indemnification under Section 6.2 hereof are subject
to the following limitations:

6.5.1 The Seller and the Shareholder shall not be liable for Losses in respect
of any Seller Indemnifiable Claims made by any Buyer Indemnitee unless the total
of all Losses in respect of such Seller Indemnifiable Claims made by the Buyer
Indemnitees shall exceed $125,000 in the aggregate (the “Indemnity Threshold”),
at which point the Seller and the Shareholder shall be obligated to indemnify
all claims by each Buyer Indemnitee for all Losses in excess of the Indemnity
Threshold, but subject to the other limitations established by Section 6.5.2.

6.5.2 Except for Losses incurred by Buyer Indemnitees with respect to Seller
Indemnifiable Claims relating to (i) an intentional misrepresentation or
intentional omission by any Seller or the Shareholder, or (ii) a breach of a
representation or warranty of Seller or the Shareholder contained in Sections
3.6, 3.12 or 3.18, the aggregate amount payable by Seller and the Shareholder
pursuant to Section 6.2 hereof shall not exceed $12,500,000 (the “Cap”).

6.5.3 With respect to any Losses incurred by any Buyer Indemnitee with respect
to any Seller Indemnifiable Claims relating to (i) an intentional
misrepresentation or intentional omission by Seller or the Shareholder, or
(ii) a breach of a representation or warranty of Seller or the Shareholder
contained in

 

28



--------------------------------------------------------------------------------

Sections 3.6, 3.12 or 3.18, such Buyer Indemnitee shall be entitled to
indemnification under Section 6.2 hereof for all such Losses incurred by such
Buyer Indemnitee with respect to such Seller Indemnifiable Claim without
limitation as to the amount of such Losses.

6.6 Payments by AZZ. If Buyer fails to make any payment with respect to a Buyer
Indemnifiable Claim when due pursuant to the terms of this Article 6, AZZ shall
immediately make such payments on behalf of Buyer.

7. Other Covenants and Agreements.

7.1 Restrictive Covenants.

7.1.1 Customer Restriction. Each of Seller and the Shareholder covenants and
agrees that it or she shall not, for a period of five years from and after the
Closing Date, working alone or in conjunction with one or more other persons or
entities, for compensation or not, (i) provide or offer to provide to any
Customer (as such term is hereinafter defined) any product or service similar to
that offered by Seller’s Galvanizing Division immediately prior to the Closing
Date, or (ii) induce or attempt to induce any Customer to withdraw, curtail or
cancel its business with Buyer or any of its subsidiaries or affiliates or in
any manner modify or fail to enter into any actual or potential business
relationship with Buyer or any of its subsidiaries or affiliates. As used in
this Section 7.1, the term “Customer” means (i) any person or entity for whom
Seller provided galvanizing services on or prior to the Closing Date or to whom
Seller provided any galvanizing related product on or prior to the Closing Date;
or (ii) any person or entity for whom Buyer or any of its subsidiaries or
affiliates provided or provides galvanizing services after the Closing Date or
to whom Buyer or any of its subsidiaries or affiliates provided or provides a
galvanizing related product after the Closing Date.

7.1.2 Non-Raid. Each of Seller and the Shareholder covenants and agrees that it
or she shall not, for a period of three years from and after the Closing Date,
working alone or in conjunction with one or more other persons or entities, for
compensation or not, hire, recruit or otherwise solicit or induce any person or
entity who is an employee or Vendor of Seller’s Galvanizing Division on the
Closing Date or within the six months immediately preceding the Closing Date had
been an employee or Vendor of Seller’s Galvanizing Division, or who is an
employee or Vendor of Buyer or any of its subsidiaries or affiliates after the
Closing Date, to terminate their employment with, or otherwise cease or reduce
their relationship with, Buyer or any of its subsidiaries or affiliates, as the
case may be. As used in this Section 7.1, the term “Vendor” means (i) any third
party selling or licensing a product or service to a Customer or to Seller’s
Galvanizing Division on or prior to the Closing Date; or (ii) any third party
selling or licensing a product or service to a Customer or to Buyer or any of
its subsidiaries or affiliates after the Closing Date.

 

29



--------------------------------------------------------------------------------

7.1.3 Non-Competition. Each of Seller and the Shareholder covenants and agrees
that it or she shall not, for a period of five years from and after the Closing
Date, working alone or in conjunction with one or more other persons or
entities, for compensation or not, permit Seller’s or such Shareholder’s name to
be used by or engage in or carry on, directly or indirectly, either for itself
or as a member of a partnership or other entity or as a stockholder, member,
investor, agent, associate or consultant of any person, partnership,
corporation, limited liability company or other entity (other than Buyer or a
subsidiary or affiliate of Buyer), any business in competition with the
galvanizing business purchased hereunder (but only for as long as such business
is carried on by (i) Buyer and/or any of its subsidiaries or affiliates or
(ii) any person, corporation, limited liability company, partnership, trust or
other organization or entity deriving title from Buyer and/or any of its
subsidiaries or affiliates to the assets and goodwill of such business) in any
county in any state of the United States within 500 miles of the Owned Real
Property. The parties intend that the covenants contained in this Section 7.1.3
shall be deemed to be a series of separate covenants, one for each county in
each state of the United States within 500 miles of the Owned Real Property and,
except for geographic coverage, each such separate covenant shall be identical
in terms to the covenant contained in this Section 7.1.3. The parties shall
allocate $300,000 of the Purchase Price to the Restrictive Covenants contained
in this Section 7.1.3.

7.1.4 Reformation. If, in any judicial proceeding, the court shall refuse to
enforce any of the separate covenants contained in Section 7.1.1, 7.1.2 or 7.1.3
hereof because the time limit is too long, it is expressly understood and agreed
between the parties hereto that for purposes of such proceeding such time
limitation shall be deemed reduced to the extent necessary to permit enforcement
of such covenants. If, in any judicial proceeding, the court shall refuse to
enforce any of the separate covenants contained in Section 7.1.1, 7.1.2 or 7.1.3
hereof because it is more extensive (whether as to geographic area, scope of
business or otherwise) than necessary to protect the business and goodwill of
Buyer, it is expressly understood and agreed between the parties hereto that for
purposes of such proceeding the geographic area, scope of business or other
aspect shall be deemed reduced to the extent necessary to permit enforcement of
such covenants.

7.1.5 Injunctive Relief. Each of Seller and the Shareholder acknowledge that a
breach of Section 7.1.1, 7.1.2 or 7.1.3 hereof would cause irreparable damage to
Buyer, and in the event of its actual or threatened breach of the provisions of
Section 7.1.1, 7.1.2 or 7.1.3 hereof, Buyer shall be entitled to a temporary
restraining order and an injunction restraining Seller and/or the Shareholder
from breaching such covenants without the necessity of posting bond or proving
irreparable harm, such being conclusively admitted by Seller and the
Shareholder. Nothing shall be construed as prohibiting Buyer from pursuing any
other available remedies for such breach or threatened breach, including the
recovery of damages from Seller and/or the Shareholder. Each of Seller and the
Shareholder acknowledge that the restrictions set forth in Sections 7.1.1, 7.1.2
and 7.1.3 hereof are reasonable in scope and duration, given the nature of the
business of Buyer.

 

30



--------------------------------------------------------------------------------

7.2 Consents and Approvals. Seller and the Shareholder (a) shall, at their cost
and expense, use reasonable efforts to obtain all necessary authorizations,
consents, waivers and approvals of all governmental and regulatory authorities,
and of all other persons or entities required in connection with the execution,
delivery and performance by it and her of this Agreement (including, without
limitation, obtaining all authorizations, consents, waivers and approvals as may
be required in connection with the assignment of those Contracts to be assigned
to Buyer pursuant hereto), and (b) shall reasonably assist and cooperate with
Buyer in preparing and filing all documents, including permit transfers,
modifications and applications required to be submitted by Buyer to any
governmental or regulatory authority, in connection with such transactions and
in obtaining any governmental consents, waivers, authorizations or approvals
which may be required to be obtained by Buyer in connection with such
transactions (which assistance and cooperation shall include, without
limitation, timely furnishing to Buyer all information concerning Seller, the
Shareholder or the Purchased Assets that counsel to Buyer reasonably determines
is required to be included in such documents or would be helpful in obtaining
any such consent, waiver, novation, authorization or approval).

7.3 Public Announcements. Upon execution of this Agreement, Buyer shall be
entitled to issue such press releases or make any public statements or reports
concerning the Agreement or the transactions contemplated hereby required or
advisable under any applicable law or by any governmental authority having
jurisdiction over such matters with such content and wording as Buyer shall in
its sole discretion deem appropriate; provided, however, that Seller shall have
a reasonable opportunity to review and comment on such content and wording prior
to its release. Neither Seller nor the Shareholder shall make any disclosure of
the terms of this Agreement that is inconsistent with the public statements of
Buyer described in the preceding sentence.

7.4 Execution of Additional Documents. Each party hereto will at any time, and
from time to time after the Closing Date, upon request of the other party
hereto, execute, acknowledge and deliver, without payment, all such further
deeds, assignments, transfers, conveyances, powers of attorney and assurances,
and take all such further action, as may be required to carry out or effectuate
the intentions and purposes of this Agreement, and to transfer and vest title to
any Purchased Asset being transferred hereunder, and to protect the right, title
and interest in and enjoyment of all of the Purchased Assets sold, granted,
assigned, transferred, delivered and conveyed pursuant hereto; provided,
however, that this Agreement shall be effective regardless of whether any such
additional documents are executed.

7.5 Costs and Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.

7.6 Transfer Taxes. Any and all sales, use, transfer, registration, transfer
gains or similar Taxes and fees (including interest and penalties thereon)
(“Transfer

 

31



--------------------------------------------------------------------------------

Taxes”) which result from the transfer of the Purchased Assets or Assumed
Liabilities pursuant to this Agreement shall be borne one-half by Seller and/or
the Shareholder and one-half by Buyer. The Seller, with the cooperation of
Buyer, shall prepare and file any related tax returns required to be filed in
connection with the payment of such Transfer Taxes on a timely basis, and Seller
shall provide Buyer with copies of all returns and evidence of payment of all
Transfer Taxes. After the Closing Date, Seller and the Shareholder shall, upon
the request of Buyer, promptly reimburse Buyer for any Transfer Taxes or related
expenses for which either Seller or the Shareholder is responsible under this
Agreement but which have been paid by Buyer.

7.7 Cooperation on Tax Matters; Business Records. Buyer, Seller and the
Shareholder agree to furnish or cause to be furnished to each other, as promptly
as practicable, such information and assistance relating to Seller as is
reasonably necessary for the preparation and filing of any return, claim for
refund or other required or optional filings relating to Tax matters, for the
preparation for and proof of facts during any tax audit, for the preparation for
any Tax protest, for the prosecution or defense of any suit or other proceeding
relating to Tax matters and for the answer to any governmental or regulatory
inquiry relating to Tax matters.

Buyer agrees to retain possession of all accounting, business, financial and Tax
records and information (i) relating to the Purchased Assets and Seller’s
business in existence on the Closing Date transferred to Buyer hereunder and
(ii) coming into existence after the Closing Date which relate to the Purchased
Assets and Seller’s business prior to or on the Closing Date, for the period not
to exceed six years from the Closing Date. In addition, from and after the
Closing Date, Buyer agrees that it will not unreasonably withhold access by
Seller and its attorneys, accountants and other representatives (after
reasonable notice and during normal business hours and with reasonable charge),
to such personnel, books, records, documents and any or all other information
relating to the Purchased Assets and Seller’s business as Seller or the
Shareholder may reasonably deem necessary to properly prepare for, file, prove,
answer, prosecute and/or defend any such Tax return, filing, audit, protest,
claim, suit, inquiry or other proceeding. Such access shall include without
limitation access to any computerized information retrieval systems relating to
Seller’s business.

7.8 Allocation of Total Purchase Price. On the Closing Date, Buyer and Seller
shall prepare a preliminary allocation of the Total Purchase Price (as such term
is hereinafter defined) and the Assumed Liabilities among the Purchased Assets
(any agreed allocation hereinafter referred to as the “Allocation”) and the
covenant not to compete set forth in Section 7.1.3 of this Agreement. Upon the
completion of the Audited Financial Statements, Buyer and Seller shall agree on
a final allocation of the Purchase Price, which allocation shall be consistent
with the Allocation. The Purchased Assets Allocation shall be done in accordance
with Section 1060 of the Code and the Treasury regulations promulgated
thereunder. In addition, Buyer and Seller hereby undertake to file timely Form
8594 pursuant to the Treasury Regulations promulgated under Section 1060(b) of
the Code. In the event that the Parties are unable to agree on the Allocation
within 30 days after the completion of the Audited Financial Statements, the
Parties will submit the Allocation to Ernst & Young, LLP for determination
within 30 days

 

32



--------------------------------------------------------------------------------

thereafter. The Allocation determined by Ernst & Young, LLP shall be binding on
the Parties, and the fees of that firm will be paid equally by the Parties.
Neither Buyer nor Seller shall take any position with any Taxing authority that
is inconsistent with the Allocation. In the event that any Tax authority
disputes the Allocation, Seller or Buyer, as the case may be, shall promptly
notify the other party of the nature of such dispute. Seller agrees that Buyer
shall control any dispute relating to the Allocation, at Buyer’s sole cost and
expense. As used herein, the term “Total Purchase Price” shall mean the Initial
Payment, as adjusted, plus the Deposit.

7.9 Proration of Property Taxes. Ad valorem real property and personal property
Taxes and assessments on the Purchased Assets shall be prorated between Buyer
and Seller as of the Closing Date, based on estimates of the amount of taxes
that will be due and payable on the Purchased Assets during the calendar year in
which the Closing Date occurs. Subsequent to Closing, after the amount of taxes
and assessments on the Purchase Assets for such year is known, Seller and
Purchaser shall readjust the amount of taxes to be paid by each party with the
result items relating to time periods ending on or prior to the Closing Date
shall be allocated to Seller and items relating to time periods beginning after
the Closing Date shall be allocated to Buyer.

7.10 Offer of Employment. Buyer may, but shall not be required to, offer
employment to individuals who are employees of Seller on the Closing Date, in
accordance with Buyer’s normal hiring practices. Buyer, or its affiliates, shall
offer employment to a sufficient number of Seller’s Galvanizing Division
employees on such terms and conditions so that Seller is not required to provide
notice of a “plant closing” or “mass layoff” to any person or entity under the
Worker Adjustment and Retraining Notification Act of 1988, 29 U.S.C. § 2101 et
seq. or any other similar federal, state or local law or regulation (the “WARN
Act”) as a result of the termination of employment or its employees by Seller as
of the Closing. Set forth on Schedule 7.10 hereof is a list of all employees of
Seller’s Galvanizing Division as of the date hereof and their annual rate of
compensation. Seller shall cooperate with all requests made by Buyer for the
purpose of facilitating Buyer’s hiring of such employees. As used herein,
“Transferred Employees” shall mean all such employees to whom employment is
offered by Buyer as provided above and who accept employment with Buyer,
including without limitation those on medical, disability or other leave of
absence. Buyer shall comply with all provisions of the WARN Act with respect to
all of Seller’s employees employed in the Galvanizing Division. Buyer shall
permit all Transferred Employees to participate in Buyer’s 401(k) plan pursuant
to the terms thereof and, in connection therewith, shall credit each Transferred
Employee with the number of days such Transferred Employee was employed by
Seller for purposes of any length of service requirements under such 401(k)
plan. Nothing herein expressed or implied shall confer upon any Transferred
Employee or other employee or former employee of Seller or legal representatives
thereof, any rights or remedies, including without limitation any right to
employment or continued employment for any specified period, of any nature or
kind whatsoever, or, except as otherwise provided in this Section 7.10, any
right to specific terms or conditions of employment (including rate of pay,
fringe benefits or position) under or by reason of this Agreement. The
employment of any Transferred Employee or all Transferred Employees may be
terminated by Buyer for any reason or for no reason at

 

33



--------------------------------------------------------------------------------

any time after the Closing Date. With respect to employees who either are not
extended an offer of employment with Buyer or who choose not to accept an offer
of employment with Buyer, Seller and the Shareholder covenant and agree to
cooperate with and to assist Buyer at Buyer’s sole cost and expense in obtaining
the agreement of those employees to continue to be available to Buyer during a
transition period of six months beginning on the Closing Date.

7.11 Guaranty of Receivables. At the Closing, Seller and the Shareholder shall
execute and deliver to Buyer a Guaranty in the form attached as Exhibit E hereto
(the “Receivables Guaranty”), under the terms of which Seller and the
Shareholder shall, jointly and severally, unconditionally guarantee that all
indebtedness represented by the accounts and notes receivable of Seller as of
the Closing Date that are included in the Purchased Assets (net of any allowance
for doubtful accounts on the Interim Financial Statements) will be paid by the
respective debtors to Buyer. In the event such net indebtedness is not paid
within 180 days after the Closing Date, Seller and the Shareholder shall,
jointly and severally, within ten days following receipt from Buyer of notice to
such effect, make payment to Buyer of an amount in cash equal to the difference
between such net indebtedness and the amount collected in respect of such
accounts and notes receivable, whereupon Buyer shall promptly assign or cause to
be assigned to Seller or the Shareholder all rights, claims, actions or causes
of action which Buyer may have relating to such unpaid receivables. All
out-of-pocket costs and expenses incurred by Buyer during the six-month period
immediately after the Closing Date with respect to the collection of such
accounts and notes receivable (including, without limitation, attorneys’ fees
and court costs) shall be the sole responsibility of Seller and the Shareholder,
and Seller and the Shareholder shall reimburse Buyer therefor as part of the
Receivables Guaranty. Following the Closing Date, Buyer shall send statements to
the account debtors or note makers, write letters and make telephone calls
seeking payment. Buyer shall not be obligated to commence a suit to enforce
payment of any accounts or notes receivable or undertake any extraordinary
collection efforts.

7.12 Real Estate Covenants and Conditions.

7.12.1 With respect to the Owned Real Property, Buyer, at its sole cost and
expense, shall have obtained (i) a commitment for title insurance (a “Title
Commitment”), from a title company of Buyer’s choice (the “Title Company”),
setting forth the status of the title of the Owned Real Property and showing all
title encumbrances and other matters of record (“Real Property Encumbrances”)
and all improvements thereon; and (ii) a true, complete and legible copy of all
documents referred to in such Title Commitment.

7.12.2 Buyer, at Buyer’s sole cost and expense, shall have obtained a survey for
the Owned Real Property (the “Survey”) consisting of a plat and field notes. The
Survey shall have been prepared pursuant to a current on-the-ground staked
survey performed by a registered public surveyor or engineer satisfactory to
Buyer and the Title Company. The Survey shall conform to the standards for an
ALTA/ACSM Land Title Survey and to any applicable state standards, and
(i) reflect the location and actual dimensions of and the total number of square
feet of

 

34



--------------------------------------------------------------------------------

land and improvements comprising the Owned Real Property, (ii) identify any
rights-of-way, improvements, easements, or any Real Property Encumbrances by
applicable recording reference, (iii) identify any protrusions, encroachments,
fences, building lines, public utilities not of record, and flood plain status,
and (iv) include the Surveyor’s registered number and seal, the date of each
Survey and a narrative certificate acceptable to Buyer and the Title Company.
The Survey shall be in form and substance sufficient for the Title Company to
issue the Owner Title Policy (as defined in Section 7.12.4).

7.12.3 At least three days prior to Closing, Seller shall have delivered to
Buyer: (i) copies of the tax statements covering the Owned Real Property for the
year prior to the current year and, if available, for the current year,
(ii) copies of any leases affecting the Owned Real Property, if any,
(iii) copies of all reports, surveys, and studies, including, without
limitation, any environmental studies, prepared by or on behalf of any Seller
with respect to the Owned Real Property, and (iv) copies of any documents,
notices, or information in Seller’s possession relating to: any easements or
claims of easement, rights, rights-of-way, licenses or other unrecorded
interests of third parties (other than pursuant to the leases) in and to the
Owned Real Property, the condition of the Owned Real Property, including any
Environmental Condition or condition constituting a violation of any ordinance,
regulation, law, or statute of any governmental agency, including, without
limitation, any Environmental Law or zoning ordinance; and any threatened or
pending administrative or condemnation proceedings or litigation with respect to
the Owned Real Property.

7.12.4 At the Closing, Buyer shall have obtained, at Buyer’s sole expense, an
ALTA Standard Form Owner Policy of Title Insurance (the “Owner Title Policy”)
for the Owned Real Property, in such amount as reasonably determined by Buyer,
and issued through the Title Company pursuant to the applicable Title
Commitment, insuring that, after the completion of the Closing, Buyer is the
owner of good and marketable fee simple title to the Owned Real Property subject
only to the Real Property Encumbrances and the standard printed exceptions
included in an ALTA Standard Form Owner Policy of Title Insurance. Seller shall
do such further acts and execute such other documents as may reasonably be
required by Title Company to issue to Buyer the Owner Title Policy. At the
Closing, Seller shall deliver or cause to be delivered to Buyer the Deeds with
respect to the Owned Real Property, conveying good, marketable and indefeasible
fee simple title to the Owned Real Property, subject to the Permitted Title
Encumbrances. Other than the Real Property Lease attached hereto as Exhibit F,
pursuant to which Buyer will lease to Seller a portion of the Owned Real
Property currently used by the Company in connection with its Products Division
on the terms and conditions set forth therein, upon completion of the Closing,
Seller shall deliver to Buyer actual possession of the Owned Real Property free
and clear of all tenancies of every kind and parties in possession, with all
parts of the Owned Real Property in substantially the same condition as on the
date of this Agreement.

 

35



--------------------------------------------------------------------------------

7.12.5 Prior to Closing, upon giving 24 hour notice to Seller, Buyer and its
agents, contractors, or representatives, at Buyer’s sole cost, may go on to the
Owned Real Property to make inspections, surveys, test borings, environmental
inspections, and other tests and surveys.

7.13 City of Cincinnati Easement. Each of Buyer and AZZ, on behalf of themselves
and any future transferees of the Owned Real Property located in Cincinnati,
Ohio (the “Cincinnati Property”), hereby assigns any and all right, title and
interest in and to any monies received from the City of Cincinnati, Ohio, the
United States Army Corps of Engineers, or other federal, state or local
governmental entity or agency, pursuant to the conveyance of any easement rights
with respect to the Cincinnati Property in connection with, relating to or
arising out of the Duck Creek Local Flood Protection project, as described under
the proposed Contract for City Easements and/or Improvements attached hereto as
Exhibit M, or under any similar project or proposal (“Easement Payment”). Upon
the receipt of any Easement Payment, the recipient of such Easement Payment
shall (i) hold title to the Easement Payment solely for the benefit of Seller,
and (ii) immediately pay over and deliver the Easement Payment to Seller.

8. Conditions of Closing.

8.1 Buyer’s Conditions of Closing. The obligation of Buyer to purchase and pay
for the Purchased Assets and to assume the specified liabilities and obligations
set forth herein shall be subject to and conditioned upon, at Buyer’s option,
the satisfaction at the Closing of each of the following conditions:

8.1.1 All representations and warranties of Seller and the Shareholder contained
herein shall be true and correct at and as of the Closing Date with the same
effect as though made as of the Closing Date and Seller and the Shareholder
shall have performed all agreements and covenants and satisfied all conditions
on its or her part to be performed or satisfied by the Closing Date pursuant to
the terms hereof.

8.1.2 As of the Closing, there shall have been no material adverse change since
the Balance Sheet Date in the financial condition, business or affairs of Seller
and/or the Purchased Assets, and Seller and/or the Purchased Assets shall not
have suffered any material loss (whether or not insured) by reason of physical
damage caused by fire, earthquake, accident or other calamity which
substantially affects the value of Seller’s Galvanizing Division and/or the
Purchased Assets, and Buyer shall have received a certificate of Seller, signed
by the President of Seller, and a certificate of the Shareholder, each dated the
Closing Date, to both such effects.

8.1.3 Seller shall have obtained all authorizations, consents, waivers and
approvals as may be required in connection with the assignment of those
Contracts to be assigned to Buyer pursuant hereto upon terms acceptable to Buyer
in its sole discretion.

 

36



--------------------------------------------------------------------------------

8.1.4 Seller shall have executed and delivered the Bill of Sale, Assignment and
Assumption Agreement and such other bills of sale, deeds, instruments of
assignment and other appropriate documents (including the Deeds) as may be
requested by Buyer in order to carry out the intentions and purposes hereof.

8.1.5 Seller, the Shareholder and the Escrow Agent shall have executed and
delivered the Escrow Agreement.

8.1.6 Seller shall have delivered to Buyer a certificate, dated the Closing
Date, of Seller’s corporate Secretary certifying:

(i) resolutions of its Board of Directors and stockholders approving and
adopting this Agreement and all transactions contemplated hereby and authorizing
Seller’s execution, delivery and performance of this Agreement and all
agreements, documents and transactions contemplated hereby; and

(ii) the incumbency of its officers executing this Agreement and all agreements
and documents contemplated hereby.

8.1.7 The approval and all consents from third parties and governmental agencies
required to consummate the transactions contemplated hereby shall have been
obtained.

8.1.8 No suit, action, investigation, inquiry or other proceeding by any
governmental body or other person or legal or administrative proceeding shall
have been instituted or threatened which questions the validity or legality of
the transactions contemplated hereby.

8.1.9 There shall be no effective injunction, writ, preliminary restraining
order or any order of any nature issued by a court of competent jurisdiction
directing that the transactions provided for herein or any of them not be
consummated as so provided or imposing any conditions on the consummation of the
transactions contemplated hereby, which is unduly burdensome on Buyer.

8.1.10 Buyer shall have received an opinion, dated as of the Closing Date, from
Dinsmore & Shohl, LLP, legal counsel for Seller and the Shareholder, in the form
attached hereto as Exhibit G.

8.1.11 Buyer and Seller shall have entered into a license agreement in the form
attached hereto as Exhibit H pursuant to which Seller grants to Buyer an
exclusive, royalty-free and perpetual license to use the name “Witt Industries,
Inc.” and all related trademarks and other rights related thereto in connection
with the conducting of a galvanizing business.

 

37



--------------------------------------------------------------------------------

8.1.12 Seller and the Shareholder shall have executed and delivered the
Receivables Guaranty.

8.1.13 Each of Tim Harris and Bill Acra shall have executed and delivered an
Employment and Noncompetition Agreement in substantially the form attached
hereto as Exhibit I (the “Form of Employment Agreement”).

8.1.14 Buyer and Seller shall have entered into the Real Property Lease.

8.1.15 Buyer and Seller shall have entered into a Shared Services Agreement in
the form attached hereto as Exhibit J.

8.1.16 Seller shall have taken all actions required to effect the complete
redemption of the Plymouth Revenue Bonds at the earliest practicable date, and
to evidence such actions, shall have provided to Buyer: (i) confirmation from
the trustee for the Plymouth Revenue Bonds that it has provided or will provide
to the holders of the Plymouth Revenue Bonds all redemption notices and other
materials necessary in connection with the redemption (and indicating the date
on which the redemption will occur); (ii) confirmation from the bank whose
letter of credit secures the Plymouth Revenue Bonds that the bank will honor a
request from the trustee for the Plymouth Revenue Bonds for all funds necessary
to effect the redemption of the Plymouth Revenue Bonds on the date the
redemption will occur and (iii) satisfactory evidence that the redemption of the
Plymouth Revenue Bonds is adequately funded.

8.1.17 Buyer shall have received a certificate substantially in the form of
Exhibit K from an officer of the Seller dated on the Closing Date certifying the
non-foreign status of the Seller in the form and substance as required under the
Treasury Regulations under Sections 897 and 1445 of the Code.

8.1.18 Buyer and Shareholder shall have entered into the Remediation Agreement.

8.2 Seller’s Conditions of Closing. The obligation of Seller to sell, grant,
convey, assign, transfer and deliver the Purchased Assets shall be subject to
and conditioned upon, at Seller’s option, the satisfaction at the Closing of
each of the following conditions:

8.2.1 All representations and warranties of Buyer contained herein shall be true
and correct at and as of the Closing Date with the same effect as though made as
of the Closing Date and Buyer shall have performed all agreements and covenants
and satisfied all conditions on its part to be performed or satisfied by the
Closing Date pursuant to the terms hereof.

8.2.2 Seller shall have received the Initial Payment in accordance with
Section 2.3 hereof and the Escrow Agent shall have received the Deposit.

 

38



--------------------------------------------------------------------------------

8.2.3 Buyer shall have executed and delivered the Bill of Sale, Assignment and
Assumption Agreement.

8.2.4 Buyer and the Escrow Agent shall have executed and delivered the Escrow
Agreement.

8.2.5 No suit, action, investigation, inquiry or other proceeding by any
governmental body or other person or legal or administrative proceeding shall
have been instituted or threatened which questions the validity or legality of
the transactions contemplated hereby.

8.2.6 There shall be no effective injunction, writ, preliminary restraining
order or any order of any nature issued by a court of competent jurisdiction
directing that the transactions provided for herein or any of them not be
consummated as so provided or imposing any conditions on the consummation of the
transactions contemplated hereby, which is unduly burdensome on Seller.

8.2.7 Seller shall have received an opinion, dated as of the Closing Date, from
Kelly Hart & Hallman LLP, legal counsel for Buyer, in the form attached hereto
as Exhibit L.

8.2.8 Buyer shall have executed and delivered the Real Property Lease.

8.2.9 Buyer and Seller shall have entered into a Shared Services Agreement in
the form attached hereto as Exhibit J.

9. Miscellaneous.

9.1 Notices. Any notice, consent, approval, request, demand, declaration or
other communication required hereunder shall be in writing to be effective and
shall be given and shall be deemed to have been given if (i) delivered in person
with receipt acknowledged, (ii) telexed or telecopied and electronically
confirmed, (iii) deposited in the custody of a nationally recognized overnight
courier for next day delivery, or (iv) placed in the federal mail, postage
prepaid, certified or registered mail, return receipt requested, in each case
addressed as follows:

If to Buyer:

c/o AZZ incorporated

University Centre I

Suite 200

Fort Worth, Texas 76107

Attention: David H. Dingus, Chief Executive Officer

Facsimile #: 817/336-4211

Confirming #: 817/810-0095

 

39



--------------------------------------------------------------------------------

Copy to:

Robert W. Lydick, Esq.

Kelly Hart & Hallman LLP

201 Main Street

Suite 2500

Fort Worth, Texas 76102

Facsimile #: 817/878-9738

Confirming #: 817/878-3538

If to Seller or the Shareholder:

Marcy R. Wydman

1141 East Rookwood Drive

Cincinnati, Ohio 45208

Facsimile #: 513/321-5932

Confirming #: 513/321-8825

Copy to:

George H. Vincent

Dinsmore & Shohl, LLP

225 East Fifth Street

Suite 1900

Cincinnati, OH 45202

Facsimile #: 513/977-8213

Confirming #: 513/977-8367

or at such other address as may be substituted by giving the other parties not
fewer than five business days’ advance written notice of such change of address
in accordance with the provisions hereof. The giving of any notice required
hereunder may be waived in writing by the party entitled to receive such notice.
Every notice, demand, request, consent, approval, declaration or other
communication hereunder shall be deemed to have been duly served, delivered and
received on the date on which personally delivered with receipt acknowledged or
telecopied or telexed and electronically confirmed, or 48 hours after being
deposited into the custody of a nationally recognized overnight courier for next
day delivery, or five business days after the same shall have been placed in the
federal mail as aforesaid. Failure or delay in delivering copies of any consent,
notice, demand, request, approval, declaration or other communication to the
persons designated above to receive copies shall in no way adversely affect the
effectiveness of such notice, demand, request, consent, approval, declaration or
other communication.

9.2 Binding Effect; Benefits. This Agreement shall be binding upon and shall
inure to the benefit of the parties and their respective successors and
permitted assigns. Notwithstanding anything contained herein to the contrary,
nothing in this Agreement, expressed or implied, is intended to confer on any
person (other than the parties hereto, the Buyer Indemnitees (but only with
respect to Section 6 hereof), or their respective successors and permitted
assigns) any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

 

40



--------------------------------------------------------------------------------

9.3 Entire Agreement. This Agreement, together with the Exhibits, Schedules and
other agreements and documents contemplated hereby, constitutes the final
written expression of all of the agreements between the parties, and is a
complete and exclusive statement of those terms. Except as specifically included
or referred to herein, this Agreement and the Exhibits, Schedules and other
agreements and documents contemplated hereby supersede all prior understandings,
negotiations and agreements concerning the matters specified herein. Any
representations, promises, warranties or statements made by any party that
differ in any way from the terms of this written Agreement, and the Exhibits,
Schedules and other agreements and documents contemplated hereby, shall be given
no force or effect (except as specifically included or referred to herein). The
parties specifically represent, each to the others, that there are no additional
or supplemental agreements between them related in any way to the matters herein
contained unless specifically included or referred to herein. No addition to or
modification or amendment of any provision hereof shall be binding upon any
party hereto unless made in writing and signed by all parties hereto.

9.4 Governing Law. THIS AGREEMENT, AND ALL QUESTIONS RELATING TO ITS VALIDITY,
INTERPRETATION, PERFORMANCE AND ENFORCEMENT (INCLUDING, WITHOUT LIMITATION,
PROVISIONS CONCERNING LIMITATIONS OF ACTION), SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS (EXCLUSIVE OF THE CONFLICT OF
LAW PROVISIONS THEREOF) APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE.

9.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument; but in making proof of this Agreement, it shall not be
necessary to produce or account for more than one such counterpart. It is not
necessary that each party execute the same counterpart, so long as identical
counterparts are executed by all parties. Executed signature pages to any
counterpart instrument may be detached and affixed to a single counterpart,
which single counterpart with multiple signature pages affixed thereto
constitutes an original counterpart instrument. All such counterpart signature
pages shall be read as though one and they shall have the same force and effect
as if all of the parties had executed a single signature page.

9.6 Headings. Headings of the Sections of this Agreement are for the convenience
of reference only, and shall be given no substantive or interpretive effect
whatsoever.

9.7 Waivers. Any party may, by written notice to the other parties, (i) extend
the time for the performance of any of the obligations or other actions of the
other parties hereunder; (ii) waive any inaccuracies in the representations or
warranties of the other parties contained herein or in any other agreement or
document delivered pursuant

 

41



--------------------------------------------------------------------------------

hereto; (iii) waive compliance with any of the conditions or covenants of the
other parties contained herein; or (iv) waive performance of any of the
obligations of the other parties hereunder. Except as provided in the preceding
sentence, no action taken pursuant hereto, including without limitation any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representations,
warranties, covenants or agreements contained herein. No failure or delay on the
part of any party in exercising any right, privilege, power or remedy under this
Agreement, and no course of dealing among the parties, shall operate as a waiver
of such right, privilege, power or remedy; nor shall any single or partial
waiver or exercise of any right, privilege, power or remedy under this Agreement
preclude any other or further exercise of such right, privilege, power or
remedy, or the exercise of any other right, privilege, power or remedy. No
notice or demand on any party in any case shall entitle such party to any other
or future notice or demand in any similar or other circumstances or constitute a
waiver of the right of the party giving such notice or making such demand to
take any other or future action in any circumstances without notice or demand.
Notwithstanding the foregoing, by executing this Agreement, the Parties
acknowledge that the conditions to Closing set forth in Article 8 have either
been complied with or waived.

9.8 Merger of Documents. This Agreement and all agreements and documents
contemplated hereby constitute one agreement and are interdependent upon each
other in all respects.

9.9 Incorporation of Exhibits and Schedules. All Exhibits and Schedules attached
hereto are by this reference incorporated herein and made a part hereof for all
purposes as if fully set forth herein.

9.10 Severability. If for any reason whatsoever, any one or more of the
provisions hereof shall be held or deemed to be illegal, inoperative,
unenforceable or invalid as applied to any particular case or in all cases, such
circumstances shall not have the effect of rendering such provision illegal,
inoperative, unenforceable or invalid in any other case or of rendering any of
the other provisions hereof illegal, inoperative, unenforceable or invalid.
Furthermore, in lieu of each illegal, invalid, unenforceable or inoperative
provision, there shall be added automatically, as part of this Agreement, a
provision similar in terms of such illegal, invalid, unenforceable or
inoperative provision as may be possible and as shall be legal, valid,
enforceable and operative.

9.11 Assignability. Neither this Agreement nor any of the parties’ rights
hereunder may be assigned or otherwise transferred by any party without the
prior written consent of the other parties; provided, however, that Buyer’s or
its successors’ or assigns’ rights hereunder may be assigned or otherwise
transferred, in whole or in part, without any other party’s consent (i) to any
successor by merger or consolidation, (ii) to any bank or other financial
institution, or to any individual, partnership, corporation or other entity,
providing any financing to Buyer, its successors or assigns, or (iii) to any
individual, partnership, corporation or other entity deriving title from Buyer,
or its successors or assigns, to all or substantially all of the Purchased
Assets as constituted on the date of any such transfer. No assignment or other
transfer permitted by this Section 9.11 shall

 

42



--------------------------------------------------------------------------------

operate as a release of the assignor’s obligations or liabilities hereunder, and
the assignor shall remain liable hereunder notwithstanding such assignment or
other transfer. In the event of any assignment or other transfer permitted by
this Section 9.11, an instrument of assignment shall be executed by the assignee
and shall expressly state that the assignee assumes all of the applicable
obligations and liabilities of the assignor contained herein.

9.12 Drafting. The parties acknowledge and confirm that each of their respective
attorneys has participated jointly in the review and revision of this Agreement
and that it has not been written solely by counsel for one party. The parties
therefore stipulate and agree that the rule of construction to the effect that
any ambiguities are to be or may be resolved against the drafting party shall
not be employed in the interpretation of this Agreement to favor any party
against another.

9.13 References. The use of the words “hereof,” “herein,” “hereunder,”
“herewith,” “hereto,” “hereby,” and words of similar import shall refer to this
entire Agreement, and not to any particular article, section, subsection,
clause, or paragraph of this Agreement, unless the context clearly indicates
otherwise.

9.14 Calendar Days, Weeks and Months. Unless otherwise, specified herein, any
reference to “day,” “week,” or “month” herein shall mean a calendar day, week or
month.

9.15 Gender; Plural and Singular. Where the context clearly indicates otherwise,
the singular shall include the plural and vice versa. Whenever the masculine,
feminine or neuter gender is used inappropriately in this Agreement, this
Agreement shall be read as if the appropriate gender had been used.

9.16 Cumulative Rights. All rights and remedies specified herein are cumulative
and are in addition to, not in limitation of, any rights or remedies the parties
may have at law, in equity, or otherwise, and all such rights and remedies may
be exercised singularly or concurrently.

9.17 No Implied Covenants. Each party, against the other, waives and
relinquishes any right to assert, either as a claim or as a defense, that the
other party is bound to perform or liable for the nonperformance of any implied
covenant or implied duty or implied obligation.

9.18 Attorneys’ Fees. The prevailing party in any dispute between the parties
arising out of the interpretation, application or enforcement of any provision
hereof shall be entitled to recover all of its reasonable attorney’s fees and
costs whether suit be filed or not, including without limitation costs and
attorneys’ fees related to or arising out of any trial or appellate proceedings.

9.19 Indirect Action. Where any provision hereof refers to action to be taken by
any person or party, or which such person or party is prohibited from taking,
such provision shall be applicable whether the action in question is taken
directly or indirectly by such person or party.

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the day and year hereinabove first set forth.

 

BUYER: ARBOR-CROWLEY, INC. By:  

/s/ Dana Perry

Name:   Dana Perry Title:   Vice President SELLER: WITT INDUSTRIES, INC. By:  

/s/ R. Timothy Harris

Name:   R. Timothy Harris Title:   President SHAREHOLDER:

/s/ Marcy R. Wydman

MARCY R. WYDMAN AZZ INCORPORATED By:  

/s/ David H. Dingus

Name:   David H. Dingus Title:   President and Chief Executive Officer

Signature Page to Asset Purchase Agreement



--------------------------------------------------------------------------------

Exhibit A

Form of Bill of Sale, Assignment and Assumption Agreement



--------------------------------------------------------------------------------

Exhibit A-1

Form of Limited Warranty Deed



--------------------------------------------------------------------------------

Exhibit B

Form of Escrow Agreement



--------------------------------------------------------------------------------

Exhibit C

Form of Environmental Remediation Agreement



--------------------------------------------------------------------------------

Exhibit D

Financial Statements



--------------------------------------------------------------------------------

Exhibit E

Form of Receivables Guaranty



--------------------------------------------------------------------------------

Exhibit F

Form of Real Property Lease



--------------------------------------------------------------------------------

Exhibit G

Form of Opinion from Seller’s and Shareholder’s Legal Counsel



--------------------------------------------------------------------------------

Exhibit H

Form of License Agreement



--------------------------------------------------------------------------------

Exhibit I

Form of Employment Agreement



--------------------------------------------------------------------------------

Exhibit J

Form of Shared Services Agreement



--------------------------------------------------------------------------------

Exhibit K

Form of FIRPTA Certificate



--------------------------------------------------------------------------------

Exhibit L

Form of Opinion from Buyer’s counsel